             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 1 of 124




 1   THE LAW OFFICE OF JACK FITZGERALD, PC
     JACK FITZGERALD (SBN 257370)
 2
     jack@jackfitzgeraldlaw.com
 3   TREVOR M. FLYNN (SBN 253362)
     trevor@jackfitzgeraldlaw.com
 4
     MELANIE PERSINGER (SBN 275423)
 5   melanie@jackfitzgeraldlaw.com
     Hillcrest Professional Building
 6
     3636 Fourth Avenue, Suite 202
 7   San Diego, California 92103
     Phone: (619) 692-3840
 8
     Fax: (619) 353-0404
 9   JACKSON & FOSTER, LLC
10   SIDNEY W. JACKSON, III (pro hac vice)
     75 St. Michael Street
11   Mobile, Alabama 36602
12   Phone: (251) 433-6699
     Fax: (251) 433-6127
13
     Class Counsel
14
15                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
16
17                                                  Case No.: 3:16-cv-04958-WHO (JSC)
     DEBBIE KROMMENHOCK and
18   STEPHEN HADLEY, on behalf of
                                                    CLASS ACTION
     themselves, all others similarly situated, and
19   the general public,
                                                    THIRD AMENDED COMPLAINT FOR
20                                                  VIOLATIONS OF CALIFORNIA’S
           Plaintiffs,
21                                                  FALSE ADVERITSING LAW,
                                                    CONSUMERS LEGAL REMEDIES ACT,
22                       v.
                                                    & UNFAIR COMPETITION LAW; AND
23                                                  BREACH OF EXPRESS & IMPLIED
     POST FOODS LLC,
                                                    WARRANTIES
24
          Defendant.
25                                            DEMAND FOR JURY TRIAL
26
27
28

           Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                    THIRD AMENDED CLASS ACTION COMPLAINT
                   Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 2 of 124




 1                                                    TABLE OF CONTENTS
 2   INTRODUCTION.................................................................................................................... 1
 3
     THE PARTIES ......................................................................................................................... 1
 4
     JURISDICTION AND VENUE .............................................................................................. 2
 5
 6   FACTS ..................................................................................................................................... 2

 7            A.        There Has Been a Recent Rise in Human Sugar Consumption .......................... 2
 8            B.        The Body’s Physiological Response to Excess Sugar Consumption .................. 6
 9                      1.        The Body’s Response to Glucose ............................................................. 6
10
                        2.        The Body’s Response to Fructose............................................................. 9
11
                        3.        The Addiction Response ......................................................................... 11
12
13            C.        There Has Been a Dramatic Rise in Obesity & Chronic Disease That
                        Parallels the Rise in Human Sugar Consumption ............................................. 11
14
              D.        There is Substantial Scientific Evidence That Excess Sugar
15                      Consumption Causes Metabolic Syndrome, Cardiovascular Disease,
16                      Type 2 Diabetes, and Other Morbidity.............................................................. 12
17                      1.        Excess Sugar Consumption Causes Metabolic Syndrome ..................... 13
18                      2.        Excess Sugar Consumption Causes Type 2 Diabetes ............................. 16
19
                        3.        Excess Sugar Consumption Causes Cardiovascular Disease ................. 20
20
                        4.        Excess Sugar Consumption Causes Liver Disease ................................. 22
21
                        5.        Excess Sugar Consumption Causes Obesity ........................................... 23
22
23                      6.        Excess Sugar Consumption Causes Inflammation ................................. 27
24                      7.        Excess Sugar Consumption Causes High Blood Triglycerides
                                  and Abnormal Cholesterol Levels........................................................... 29
25
26                      8.        Excess Sugar Consumption is Associated with Hypertension................ 32
27                      9.        Excess Sugar Consumption is Associated with Alzheimer’s
                                  Disease, Dementia, and Cognitive Decline............................................. 35
28
                                                    i
                Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 3 of 124




 1                 10.     Excess Sugar Consumption is Linked to Some Cancers ........................ 36
 2         E.      There is Substantial Evidence That Consuming Artificial Trans Fat—
 3                 Found in Some Post Cereals—is Detrimental to Health ................................... 36

 4   POST’S MARKETING & SALE OF HIGH-SUGAR CEREALS ....................................... 39
 5         A.      Post Great Grains Cereals .................................................................................. 43
 6
                   11.     Cranberry Almond Crunch ..................................................................... 43
 7
                   12.     Banana Nut Crunch................................................................................. 45
 8
                   13.     Raisins, Dates & Pecans ......................................................................... 47
 9
10                 14.     Crunchy Pecans ...................................................................................... 49

11                 15.     Blueberry Pomegranate .......................................................................... 51
12                 16.     Protein Blend: Honey, Oats & Seeds ...................................................... 52
13
                   17.     Protein Blend: Cinnamon Hazelnut ........................................................ 54
14
           B.      Post Honey Bunches of Oats Cereal.................................................................. 57
15
                   1.      Honey Roasted ........................................................................................ 57
16
17                 2.      With Almonds .......................................................................................... 60

18                 3.      Raisin Medley .......................................................................................... 63
19                 4.      With Pecan Bunches ................................................................................ 65
20                 5.      With Cinnamon Bunches ......................................................................... 66
21
                   6.      With Vanilla Bunches .............................................................................. 68
22
                   7.      With Apples & Cinnamon Bunches ......................................................... 70
23
24                 8.      With Real Strawberries ........................................................................... 71

25                 9.      Fruit Blends – Banana Blueberry ........................................................... 73
26                 10.     Fruit Blends – Peach Raspberry ............................................................. 74
27                 11.     Tropical Blends – Mango Coconut ......................................................... 75
28
                                               ii
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 4 of 124




 1                  12.      Greek Honey Crunch............................................................................... 76
 2                  13.      Greek Mixed Berry .................................................................................. 77
 3
            C.      Post Single Cereals ............................................................................................ 77
 4
                    1.       Raisin Bran.............................................................................................. 77
 5
                    2.       Honeycomb .............................................................................................. 80
 6
 7                  3.       Waffle Crisp............................................................................................. 81

 8   POST’S UNLAWFUL ACTS AND PRACTICES ............................................................... 82
 9          A.      Post Marketed and Continues to Market its Cereals with Health and
10                  Wellness Claims that are Deceptive in Light of the Cereals’ High
                    Sugar Content .................................................................................................... 82
11
                    1.       Post Affirmatively Misrepresents that Some High-Sugar
12
                             Cereals are “Healthy,” “Nutritious,” or “Wholesome”........................... 82
13
                    2.       Post Affirmatively Misrepresents that Consuming Some of its
14                           High-Sugar Cereals Will Promote Bodily Health, Prevention of
15                           Disease, or Weight Loss.......................................................................... 84

16                  3.       Even When Not Stating So Expressly, Post Strongly Suggests
                             Its High-Sugar Cereals are Healthy ........................................................ 85
17
18                           a.       Post Touts Its High-Sugar Cereals’ Whole Grain, Fiber,
19                                    and “Real” Ingredient Content to Distract From Their
                                      High Added Sugar Content ........................................................... 85
20
21                           b.       Post Leverages a Deceptive Industry “Certification”
                                      Program—the Whole Grains Council Stamp—to Make
22                                    its High-Sugar Cereals Seem Healthy .......................................... 86
23
                             c.       In Representing that Many of Its High-Sugar Cereals
24                                    Contain “No High Fructose Corn Syrup,” Post Leverages
25                                    Consumer Confusion to Obscure the Dangers of the
                                      Added Sugar in it Cereals ............................................................. 87
26
27                           d.       Post Falsely Markets Some of Its High-Sugar Cereals as
                                      “Simple,” “Whole Foods” that Are “Less Processed” ................. 88
28
                                                iii
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                      THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 5 of 124




 1                          e.        Post Deceptively Omits, Intentionally Distracts From,
                                      and Otherwise Downplays the Cereals’ High Added
 2
                                      Sugar Content ............................................................................... 88
 3
 4                 4.       Post Immorally Markets Some High-Sugar Cereals to Children,
                            Who Are the Most Vulnerable to the Dangers of Excess Added
 5                          Sugar Consumption ................................................................................. 89
 6                 5.       Post Egregiously Markets Some High-Sugar Cereals to
 7                          Children Even Though They Contain Artificial Trans Fat ..................... 90
 8                 6.       Post Knows or Reasonably Should Know of the Strong
 9                          Scientific Evidence Demonstrating Its High-Sugar Cereals are
                            Unhealthy to Consume But Fails to Warn Consumers of the
10                          Known Dangers of Consuming Its High-Sugar Cereals ......................... 91
11                 7.       Post Violates FDA and State Food Labeling Regulations ...................... 91
12
                            a.        In Violation of State and Federal Regulations, Post’s
13
                                      Health and Wellness Statements are False, Misleading,
14                                    and Incomplete .............................................................................. 92
15
           B.      Post Used its Website, as Referenced on Some Labels, and Other
16                 Online Fora, to Spread Misinformation about the Dangers of
17                 Consuming the Added Sugar in its Cereals ....................................................... 92

18         C.      Post Made Misleading Public Statements Concerning High-Sugar
                   Cereals ............................................................................................................... 99
19
20         D.      The Foregoing Behaviors are Part of Post’s Longstanding Policy,
                   Practice, and Strategy of Marketing its High-Sugar Cereals as Healthy
21                 in Order to Increase Sales and Profit ................................................................. 99
22         E.      Post’s Policy and Practice of Marketing High-Sugar Cereals as
23                 Healthy is Especially Harmful Because Consumers Generally Eat
                   More than One Serving of Cereal at a Time, Which Post Knows or
24                 Reasonably Should Know ............................................................................... 100
25
     PLAINTIFFS’ PURCHASES, RELIANCE, AND INJURY .............................................. 101
26
           A.      Plaintiff Debbie Krommenhock ...................................................................... 101
27
28         B.      Plaintiff Stephen Hadley.................................................................................. 103
                                               iv
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 6 of 124




 1   CLASS ACTION ALLEGATIONS .................................................................................... 107
 2   CAUSES OF ACTION ........................................................................................................ 110
 3
     PRAYER FOR RELIEF....................................................................................................... 117
 4
     JURY DEMAND ................................................................................................................. 117
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  v
               Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 7 of 124




 1         Pursuant to the Court’s September 29, 2020 Order, Dkt. No. 264, Plaintiffs and Class
 2   Representatives Debbie Krommenhock and Stephen Hadley, on behalf of themselves, all
 3   others similarly situated, and the general public, by and through their undersigned counsel,
 4   hereby bring this action against Post Foods, LLC (“Post”), and for their Third Amended
 5   Complaint, allege the following upon their own knowledge, or where they lack personal
 6   knowledge, upon information and belief including the investigation of their counsel.
 7                                         INTRODUCTION
 8         1.      The scientific evidence is compelling: Excessive consumption of added sugar is
 9   toxic to the human body. Experimentally sound, peer-reviewed studies and meta-analyses
10   convincingly show that consuming excessive added sugar—any amount above approximately
11   5% of daily caloric intake—greatly increases the risk of heart disease, diabetes, liver disease,
12   and a wide variety of other chronic morbidity.
13         2.      Despite the compelling evidence that the fructose in sugar acts as a chronic liver
14   toxin, detrimentally affecting health, to increase their price and sales, Post leverages a policy
15   and practice of marketing high-sugar cereals with health and wellness claims. These claims,
16   however, are deceptive because they are incompatible with the significant dangers of the
17   excessive added sugar consumption to which these foods contribute.
18         3.      Plaintiffs bring this action against Post on behalf of themselves, other Post cereal
19   consumers, and the general public, primarily to enjoin Post from continuing to engage in its
20   practice of using deceptive health and wellness claims to market high-sugar cereals.
21                                           THE PARTIES
22         4.      Plaintiff Debbie Krommenhock is a resident of Dublin, California.
23         5.      Plaintiff Stephen Hadley was a resident of Monterey, California when this case
24   was filed in August of 2016. Currently, Mr. Hadley resides in San Antonio, Texas.
25         6.      Defendant Post Foods, LLC is a Delaware limited liability corporation with its
26   principal place of business at 2503 S. Hanley Road, St. Louis, Missouri 63144.
27
28
                                               1
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 8 of 124




 1                                  JURISDICTION AND VENUE
 2          7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §
 3   1332(d)(2)(A), the Class Action Fairness Act, because the matter in controversy exceeds the
 4   sum or value of $5,000,000 exclusive of interest and costs, and at least one member of the
 5   class of plaintiffs is a citizen of a state different from Post. In addition, more than two-thirds
 6   of the members of the class reside in states other than the state in which Post is a citizen and
 7   in which this case is filed, and therefore any exceptions to jurisdiction under 28 U.S.C. §
 8   1332(d) do not apply.
 9          8.      The Court has personal jurisdiction over Post pursuant to Cal. Code Civ. P. §
10   410.10, as a result of Post’s substantial, continuous and systematic contacts with the state,
11   and because Post has purposely availed itself of the benefits and privileges of conducting
12   business activities within the state.
13          9.      Venue is proper in the Northern District of California pursuant to 28 U.S.C. §
14   1391(b) and (c), because Post resides (i.e., is subject to personal jurisdiction) in this district,
15   and a substantial part of the events or omissions giving rise to the claims occurred in this
16   district.
17                                                FACTS
18   A.     There Has Been a Recent Rise in Human Sugar Consumption
19          10.     Sugars are sweet, short-chain, soluble carbohydrates. Simple sugars are called
20   monosaccharides, while disaccharides are formed when two monosaccharides undergo a
21   condensation reaction. The three most common sugars in our diets are fructose, glucose, and
22   sucrose. Other sugars, like lactose, found in milk, and maltose, formed during the germination
23   of grains like barley, are not generally consumed in large amounts. Glucose is a
24   monosaccharide that occurs naturally in fruits and plant juices and is the primary product of
25   photosynthesis. Most ingested carbohydrates (like bread and pasta) are converted into glucose
26   during digestion, and glucose is the form of sugar transported around the body in the
27   bloodstream, and used by the cells for energy. Fructose is a monosaccharide that occurs
28   naturally in fruits and honey. It is the sweetest of the sugars. Sucrose is a disaccharide
                                                  2
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 9 of 124




 1   comprised of one molecule of glucose chemically linked to one molecule of fructose. It is
 2   found in sugar cane and beets. Common table sugar is sucrose. During digestion and prior to
 3   blood absorption, enzymes called sucrases cleave a sucrose molecule into its constituent parts,
 4   glucose and fructose.
 5             11.   Humans’ consumption of sugar has shifted dramatically over time. Cro-Magnon
 6   men during the Paleolithic age were hunters and gatherers, with a diet mainly comprised of
 7   meat, high in protein, moderate in fat, and low in carbohydrates. Fruits and berries were the
 8   major source of carbohydrates, and starch consumption was low. 1 In 1200 B.C., a process
 9   was developed in India for extracting sugar in the form of cane juice called khanda, which is
10   where the word “candy” comes from. For nearly 3,000 years, sugar was rare, reserved for
11   nobility. The invention of the pot still in 1700 A.D., however, allowed mass production of
12   refined sugar. But it was still extraordinarily expensive until the middle of the 18th century,
13   when there was a worldwide growth in sugar production, including in America. Thus, humans
14   have been consuming sugar in substantial amounts for less than 300 years.
15             12.   For most of that time, Americans’ sugar consumption was almost exclusively
16   table sugar, with only small amounts of glucose and fructose ingested from fruit.2 And sugar
17   was a condiment, added to coffee or tea, with control over the amount eaten.
18             13.   In the 1960s, the food industry developed technologies to extract starch from
19   corn, then convert it to glucose, some of which could then be converted to fructose, leading
20   to the development of corn-derived sweeteners, most notably high-fructose corn syrup
21   (HFCS).3 Although HFCS is comprised of both fructose and glucose, unlike with sucrose, the
22   fructose is not chemically bound to the glucose in a new molecule. Thus the fructose in HFCS
23
24   1
      Tappy, L., et al., “Metabolic Effects of Fructose in the Worldwide Increase in Obesity,”
25   Physiology Review, Vol. 90, 23-46, at 24 (2010) [hereinafter “Tappy, Metabolic Effects of
26   Fructose”].
     2
27       Id.
28   3
         Id. (citation omitted).
                                                  3
               Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 10 of 124




 1   is referred to as “free” fructose. HFCS can be produced with different fructose-to-glucose
 2   ratios. The most common are HFCS-42 and HFCS-55, containing 42% and 55% fructose.
 3   Some HFCS, however, can be as much as 90% fructose, i.e., HFCS-90. Food manufacturers
 4   have recently begun referring to HFCS-90 on food label ingredients statements as simply
 5   “fructose.”
 6         14.     Fructose is sweeter than either glucose or sucrose. In fruit, it serves as a marker
 7   for foods that are nutritionally rich. Before the development of the worldwide sugar industry,
 8   fructose in the human diet was limited to items like honey, dates, raisins, molasses, figs,
 9   grapes, raw apples, apple juice, persimmons, and blueberries (which contain approximately
10   10-15% fructose). Food staples like milk, vegetables, and meat have essentially no fructose.
11   Thus, until relatively recently, human beings have had little dietary exposure to fructose.4
12         15.     But the low cost and long shelf-life of HFCS has contributed to a rapid increase
13   in its consumption over the last 45 years, and thus the consumption of fructose. Between 1970
14   and 2000, the United States’ yearly per capita HFCS consumption went from 0.292 kg per
15   person, to 33.4 kg per person, a greater than 100-fold increase.5
16         16.     Today, the majority of sugars in typical American diets are added to foods during
17   processing, preparation, or at the table.6 The two primary sources of added sugar in processed
18   food are HFCS and sucrose (i.e., granulated sugar used, for example, in baked goods). Added
19
20
21
22   4
      Bray, G., “How bad is fructose?,” American Journal of Clinical Nutrition, Vol. 86, 895-96
23   (2007) [hereinafter, “Bray, How Bad is Fructose?”].
24   5
       Bray, G.A., et al., “Consumption of high-fructose corn syrup in beverages may play a role
25   in the epidemic of obesity,” American Journal of Clinical Nutrition, Vol. 79, 537-43, at 537,
     540 (2004) [hereinafter “Bray, HFCS Role in Obesity Epidemic”].
26
27
     6
       U.S. Dep’t of Agric. & U.S. Dep’t of Health & Human Servs., “Dietary Guidelines for
     Americans,         2010,”          at       27        (2010)        available      at
28   http://www.health.gov/dietaryguidelines/dga2010/DietaryGuidelines2010.pdf.
                                                 4
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                       THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 11 of 124




 1   sugar is in more than 74% of processed foods, 7 under more than 60 different names.8
 2   Although the tendency is to associate sugar with sweets, added sugar is found in many savory
 3   processed foods, like bread, soup, and pasta sauce.
 4         17.   There has been a rise over the past 45 years in Americans’ consumption of added
 5   sugars. From 1970 to 2000, there was a 25% increase in available added sugars in the U.S. 9
 6   The American Heart Association found that between 1970 and 2005, sugars available for
 7   consumption increased by an average of 76 calories per day, from 25 teaspoons (400 calories)
 8   to 29.8 teaspoons (476 calories), a 19% increase.10 The Continuing Survey of Food Intake by
 9
10   7
      Ng, S.W., et al., “Use of caloric and non-caloric sweeteners in US consumer packaged foods,
     2005-9, Journal of the Academy of Nutrition and Dietetics, Vol. 112, No. 11, 1828-34 (2012).
11
12
     8
       Some examples: Agave nectar, Barbados sugar, Barley malt, Barley malt syrup, Beet sugar,
     Brown sugar, Buttered syrup, Cane juice, Cane juice crystals, Cane sugar, Caramel, Carob
13   syrup, Castor sugar, coconut palm sugar, Coconut sugar, Confectioner’s sugar, Corn
14   sweetener, Corn syrup, Corn syrup solids, Date sugar, Dehydrated case juice, Demerara
     sugar, Dextrin, Dextrose, Evaporated cane juice, Free-flowing brown sugars, Fructose, Fruit
15   juice, Fruit juice concentrate, Glucose, Glucose solids, Golden sugar, Golden syrup, Grape
16   sugar, High-Fructose Corn Syrup (HFCS), Honey, Icing sugar, Invert sugar, Malt syrup,
     Maltodextrin, Maltol, Maltose, Mannose, Maple syrup, Molasses, Muscovado, Palm sugar,
17   Panocha, Powdered sugar, Raw sugar, Refiner’s syrup, Rice syrup, Saccharose, Sorghum
18   Syrup, Sucrose, Sugar (granulated), Sweet Sorghum, Syrup, Treacle, Turbinado sugar, and
     Yellow sugar.
19
     9
       Bray, How Bad is Fructose?, supra n.4, at 895 (citing Havel, P.J., “Dietary fructose:
20   implications for dysregulation of energy homeostasis and lipid/carbohydrate metabolism,
21   Nutrition Reviews, Vol. 63, 133-57 (2005) [hereinafter, “Havel, Dietary Fructose”]).
22   10
       Johnson, R.K., et al., on behalf of the American Heart Association Nutrition Committee of
23   the Council on Nutrition, Physical Activity, and Metabolism and Council on Epidemiology
     and Prevention, “Dietary Sugars Intake and Cardiovascular Health: A Scientific Statement
24   From the American Heart Association,” Circulation, Vol. 120, 1011-20, at 1016-17 (2009)
25   [hereinafter “AHA Scientific Statement”]. See also World Health Organization, Sugars intake
     for    adult   and      children:    Guideline”    (March      4,    2014)   available   at
26   http://www.who.int/nutrition/publications/guidelines/sugars_intake/en (Based on scientific
27   evidence, recommending adults and children reduce daily intake of free sugars to less than
     10% of total energy intake and noting that “[a] further reduction to below 5% or roughly 25
28   grams (6 teaspoons) per say would provide additional health benefits.”).
                                                    5
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                   Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 12 of 124




 1   Individuals from 1994 to 1996 showed that the average person had a daily added sugars intake
 2   of 79 grams, equal to 316 calories and about 15% of energy intake. Those in the top one-third
 3   of fructose consumption ingested 137 grams of added sugars per day (548 calories, about
 4   26% of energy per day), and those in the top 10% of fructose consumption ingested 178 grams
 5   of fructose per day (712 calories, about 34% of energy).11
 6            18.      In 2014, researchers analyzing data obtained from National Health and Nutrition
 7   Examination Survey (NHANES) showed that during the most recent period of 2005-2010,
 8   the mean percent of calories from added sugar in the American diet was 14.9%. Most adults,
 9   71.4%, consumed 10% or more of their calories from added sugar, while about 10% of adults
10   consumed 25% or more of their calories from added sugar. 12
11            19.      Today, “the vast majority of the U.S. population exceeds recommended intakes
12   of . . . added sugars.” 13 Despite some reduction in added sugar intake recently, “intakes of
13   added sugars are still very high . . . and are well above recommended limits . . . .” 14
14   Approximately 90% of the population exceeds recommended daily limits.15
15   B.       The Body’s Physiological Response to Excess Sugar Consumption
16            1.       The Body’s Response to Glucose
17            20.      The body needs some glucose, largely to meet the brain’s metabolic demands,
18
19   11
          Bray, How Bad is Fructose?, supra n.4, at 895.
20
     12
       Yang, Quanhe, et al., “Added Sugar Intake and Cardiovascular Diseases Mortality Among
21   US Adults,” Journal of the American Medical Association, at E4-5 (published online Feb. 3,
22   2014) [hereinafter, “Yang, NHANES Analysis”].
23   13
        U.S. Dep’t of Agric. & U.S. Dep’t of Health & Human Servs., “Scientific Report of the
24   2015 Dietary Guidelines Advisory Committee: Advisory Report to the Secretary of Health
     and Human Services and the Secretary of Agriculture,” at 26 (February 2015), available at
25   http://www.health.gov/dietaryguidelines/2015-scientific-report/PDFs/Scientific-Report-of-
26   the-2015-Dietary-Guidelines-Advisory-Committee.pdf.

27   14
          Id. at 38.
28   15
          Id. at 35.
                                                  6
               Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 13 of 124




 1   but also because all living cells use glucose for energy. Blood glucose levels below 25mg/dL
 2   may result in coma, seizure, or death, while levels consistently exceeding 180 mg/dL can
 3   cause long-term damage, including renal failure and atherosclerosis.
 4         21.    For these reasons, blood glucose concentration is tightly-regulated by
 5   homeostatic regulatory systems. When blood glucose rises after a meal, beta cells in the
 6   pancreas secrete insulin into the blood, which helps muscle, fat, and liver cells absorb the
 7   glucose for energy, lowering the blood sugar. Too little blood sugar stimulates the secretion
 8   of hormones that counteract the insulin and thus restore normal blood sugar.16
 9         22.    During certain steps in processing glucose, the body forms fructose. However,
10   unlike with glucose, there is no biological need for dietary fructose, i.e., fructose consumed
11   from food, whether fruit, honey, HFCS, or some other form. Moreover, unlike glucose,
12   fructose does not directly stimulate insulin secretion.
13         23.    The body processes glucose and fructose differently. With little processing,
14   fructose passes through the small intestine, into blood bound for the liver, so that it is taken
15   up nearly 100% for processing in the liver (a characteristic shared by substances commonly
16   referred to as poisons). By contrast, glucose is both “burned up” by cells directly, and
17   processed elsewhere outside the liver, so that the liver must process only 20% of glucose
18   consumed.
19         24.    So much glucose is burned up prior to liver processing, because all the body’s
20   cells contain a transporter that, when stimulated by insulin, takes in glucose from the blood.
21   By contrast, fructose can only be absorbed by cells that contain a different transporter, which
22   most cells lack.
23         25.    The liver is capable of processing relatively small amounts of sugar, meted out
24   slowly. This is one of the reasons that eating the fructose in fruit is not problematic: the sugar
25   in fruit is encased in the fruit’s fiber, which slows the sugar’s uptake, and some sugar encased
26
27
     16
       Ludwig, David S., “The Glycemic Index: Physiological Mechanisms Relating to Obesity,
     Diabetes, and Cardiovascular Disease,” Journal of the American Medical Association, Vol.
28   287, No. 18, 2414-23, at 2415 (May 8, 2002) (citation omitted).
                                                 7
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                       THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 14 of 124




 1   in fruit fiber may not even be released. Thus fruit consumption does not overwhelm the liver.
 2   Notably, adding fiber to foods that are high in sugar does not replicate this effect, because the
 3   sugar and fiber remain separate, and the sugar is not encased in the fiber like it is in fruit.
 4   Fruit also comes packaged with nutrients, like vitamins, that are beneficial for health, and
 5   sends satiation signals to the brain, telling it that the body is full.
 6          26.    Because the liver has some capacity to process sugar, there does appear to be a
 7   “safe” threshold of daily added sugar consumption, small enough not to overload the liver:
 8   approximately 5% of calories, or about 38 grams (9 teaspoons, 150 calories) per day for men,
 9   25 grams (6 teaspoons, 100 calories) per day for women, 17 and 12-15 grams (3-6 teaspoons,
10   50-60 calories) for children depending on age and caloric needs. 18
11          27.    But the long-term consumption of excess sugar can have dire physiological
12   consequences, acting as a chronic, dose-dependent liver toxin, overloading the liver and
13   causing chronic metabolic disease, also sometimes called metabolic syndrome, a cluster of
14   symptoms that, when present together, increase a person’s risk of chronic disease like
15   cardiovascular disease and type 2 diabetes.
16          28.    When excess sugar consumption overloads the liver, the glucose increases
17   insulin secretion, while the fructose gets turned into liver fat, causing insulin resistance. The
18   combination over time results in rapid and dramatic increases in blood glucose and insulin
19   concentrations. 19 Over time, individuals with frequent insulin secretion may develop insulin
20
21   17
        AHA Scientific Statement, supra n.10. Similarly, the World Health Organization
22   recommends that no more than 10% of an adult’s calories—and ideally less than 5%—should
     come from added sugar or from natural sugars in honey, syrups, and fruit juice.
23
     18
       See “How Much Is Too Much?,” at http://www.sugarscience.org/the-growing-concern-of-
24   overconsumption.
25   19
       Janssens, J.P., et al., “Effects of soft drink and table beer consumption on insulin response
26   in normal teenagers and carbohydrate drink in youngsters,” European Journal of Cancer
27   Prevention, Vol. 8, 289-95 (1999) (“In contrast to table beer, consumption of regular soft
     drinks induced a fast and dramatic increase in both glucose and insulin concentration within
28   a maximum 1 hour after consumption.”).
                                                       8
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                   Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 15 of 124




 1   resistance, where the body produces insulin but does not use it effectively, so that glucose
 2   builds up in the blood instead of being absorbed by the cells. Because the muscle, fat, and
 3   liver cells do not respond properly to insulin and thus cannot easily absorb glucose from the
 4   bloodstream, the body needs higher levels of insulin. Eventually the pancreas’ beta cells
 5   cannot keep up with this increasing demand, and over time can no longer produce enough
 6   insulin to overcome insulin resistance, so blood glucose levels remain high.
 7            29.     Currently, about two-thirds of the American population is overweight, about
 8   one-quarter to one-third is diabetic or pre-diabetic, and another one-quarter is hypertensive.
 9   Many Americans also have high serum triglycerides. Insulin resistance is a component of all
10   of these health issues.
11            30.     Energy deposition into fat cells by insulin stimulate them to secrete a hormone
12   called leptin, which is a natural appetite suppressant that tells the brain the body is full and
13   can stop eating. Generally, glucose suppresses the hunger hormone, ghrelin, and stimulates
14   leptin. But high insulin levels brought on by excess sugar consumption have been linked to
15   leptin resistance, where the brain is desensitized to the hormone and so no longer “hears” the
16   message to stop eating. 20 Because increased insulin makes the body feel hungry, excess sugar
17   consumption can create a vicious cycle in which the more sugar one eats, the hungrier one
18   feels.
19            2.      The Body’s Response to Fructose
20            31.     But it is the fructose, found in most processed foods, that appears to cause the
21   greatest harm in the shortest amount of time. Nearly all added sugars contain significant
22   amounts of fructose. For example, HFCS typically contains nearly 42% or 55% fructose,
23   while table sugar and other sweeteners, like cane sugar, contain 50% fructose.
24            32.     Fructose is the most lipophilic carbohydrate, meaning it easily converts to a
25
26
     20
       Shapiro, A., et al., “Fructose-induced leptin resistance exacerbates weight gain in response
27   to subsequent high-fat feeding,” American Journal of Physiology, Regulatory, Integrative
28   and Comparative Physiology, Vol. 295, No. 5, R1370-75 (2008).
                                                 9
              Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                       THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 16 of 124




 1   form, glycerol, that supports conversion to fats, including free fatty acids, a damaging form
 2   of cholesterol called very low-density lipoprotein (VLDL), and triglycerides, which get stored
 3   as fat. Studies in humans and animals have shown that fructose is preferentially metabolized
 4   to lipid (fat) in the liver, leading to increased triglyceride levels, which are associated with
 5   insulin resistance and cardiovascular disease.21 Fatty acids created during fructose
 6   metabolism accumulate as fat droplets in the liver, also causing insulin resistance, as well as
 7   non-alcoholic fatty liver disease. In addition, when the liver turns excess sugar into liver fat
 8   and becomes insulin resistant, that generates hyperinsulinemia, which drives energy storage
 9   into body fat.
10         33.    Glucose does not do this. Following consumption of 120 calories of glucose,
11   less than 1 calorie should be stored as fat, while 120 calories of fructose should result in 40
12   calories being stored as fat.
13         34.    The metabolism of fructose also creates several waste products and toxins,
14   including uric acid, which drives up blood pressure, causes gout, and is a risk factor for
15   cardiovascular disease because the production of uric acid utilizes nitric oxide, a key
16   modulator of vascular function, and causes inflammation. Experimental human studies
17   confirm that fructose feeding raises serum uric acid levels. 22
18         35.    Moreover, fructose interferes with the brain’s communication with leptin, which
19   may result in overeating. And while glucose suppresses ghrelin, thus reducing hunger,
20
21
     21
       Elliot, S.S., et al., “Fructose, weight gain, and the insulin resistance syndrome,” American
22   Journal of Clinical Nutrition, Vol. 76, 911-22 (2002) [hereinafter, “Elliot, Fructose & Insulin
23   Resistance”]; Bray, How Bad is Fructose?, supra n.4; Havel, Dietary Fructose, supra n.9.
24   22
       Nguyen, S., et al., “Sugar Sweetened Beverages, Serum Uric Acid, and Blood Pressure in
25   Adolescents,” Journal of Pediatrics, Vol. 154, No. 6, 807-13 (June 2009) (citations omitted)
     [hereinafter, “Nguyen, Serum Uric Acid”]; Johnson, R.J., “Potential role of sugar (fructose)
26   in the epidemic of hypertension, obesity and the metabolic syndrome, diabetes, kidney
27   disease, and cardiovascular disease,” American Journal of Clinical Nutrition, Vol. 86, 899-
     906 (2007); Nakagawa, T., et al., “A causal role for uric acid in fructose-induced metabolic
28   syndrome,” American Journal of Physiology, Vol. 290, F625-31 (2006).
                                                  10
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 17 of 124




 1   fructose has no effect on ghrelin.
 2         3.      The Addiction Response
 3         36.     Research shows that, for some people, eating sugar produces characteristics of
 4   craving and withdrawal, along with chemical changes in the brain’s reward center, the limbic
 5   region, which can be similar to those of people addicted to drugs like cocaine and alcohol. 23
 6   These changes are linked to a heightened craving for more sugar. 24 This can create a vicious
 7   cycle leading to chronic illness.
 8   C.    There Has Been a Dramatic Rise in Obesity & Chronic Disease That Parallels the
 9         Rise in Human Sugar Consumption
10         37.     As noted above, there was a dramatic rise in Americans’ use of sugar, first in the
11   mid-18th century, then again starting in the United States in about 1970, with the introduction
12   into the market of HFCS. Concurrently with these changes in the diet have been alarming
13   rises in obesity and chronic disease.
14         38.     In 1924, New York City health commissioner Haven Emerson noted a seven-
15   fold increase in diabetes rate in the city. In 1931, Dr. Paul Dudley White, a cardiologist at
16   Massachusetts General Hospital, warned of an epidemic of heart disease. And in 1988,
17   scientists learned about the advent of adolescent type 2 diabetes.
18         39.     In 2004, researchers reported their analysis of food consumption patterns from
19   1967 to 2000. Noting that HFCS consumption increased more than 1,000% from 1970 to
20   1990, “far exceeding the changes in intake of any other food or food group,” researchers
21   found this “mirrors the rapid increase in obesity” seen during the same period, as
22
23
24   23
       Volkow, N.D., et al., “Drug addiction: the neurobiology of behavior gone awry,” Nature
25   Reviews Neuroscience, Vol. 5, No. 12, 963-70 (2004); Brownell, K.D., et al., “Food and
     addiction: A comprehensive handbook,” Oxford University Press (2012).
26
27
     24
        Avena, N., “Evidence for sugar addiction: behavioral and neurochemical effects of
     intermittent, excessive sugar intake,” Neuroscience Behavior Review, Vol. 52, No. 1, 20-39
28   (2008).
                                                  11
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 18 of 124




 1   demonstrated in the below graphic.25
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13         40.    Besides the compelling circumstantial evidence that increased sugar
14   consumption has led to chronic disease, there is substantial research showing the causal
15   mechanisms of disease and demonstrating substantial increased risk of chronic disease with
16   excess sugar consumption.
17   D.    There is Substantial Scientific Evidence That Excess Sugar Consumption Causes
18         Metabolic Syndrome, Cardiovascular Disease, Type 2 Diabetes, and Other
19         Morbidity
20         41.    Research shows that overloading the mitochondria—the energy-burning
21   factories within the cells—in any given organ will manifest various forms of chronic
22   metabolic disease. Whatever organ becomes insulin resistant manifests its own chronic
23   metabolic disease. For example, insulin resistance of the liver leads to type 2 diabetes. Insulin
24
25   25
        Bray, HFCS Role in Obesity Epidemic, supra n.5, at 537, 540-41 & Table 2; see also
26   Flegal, K.M., et al., “Prevalence and trends in obesity among US adults, 1999-2000,” Journal
27   of the American Medical Association, Vol. 288, 1723-27 (2002); Putnam, J.J., et al., “Food
     consumption, prices and expenditures, 1970-97,” U.S. Department of Agriculture Economic
28   Research Service statistical bulletin no. 695 (April 1999).
                                                    12
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 19 of 124




 1   resistance of the brain causes Alzheimer’s disease. Insulin resistance of the kidney leads to
 2   chronic renal disease.
 3          42.     After artificial trans fat, the chemical that most overloads mitochondria is sugar.
 4          1.      Excess Sugar Consumption Causes Metabolic Syndrome
 5          43.     Excess consumption of added sugar leads to metabolic syndrome by stressing
 6   and damaging crucial organs, including the pancreas and liver. When the pancreas, which
 7   produces insulin, becomes overworked, it can fail to regulate blood sugar properly. Large
 8   doses of fructose can overwhelm the liver, which metabolizes fructose. In the process, the
 9   liver will convert excess fructose to fat, which is stored in the liver and released into the
10   bloodstream. This process contributes to key elements of metabolic syndrome, including high
11   blood fats and triglycerides, high cholesterol, high blood pressure, and extra body fat,
12   especially in the belly. 26
13          44.     Metabolic disease has been linked to type 2 diabetes, cardiovascular disease,
14   obesity, polycystic ovary syndrome, nonalcoholic fatty liver disease, and chronic kidney
15   disease, and is defined as the presence of any three of the following:
16
                    a.    Large Waist Size (35” or more for women, 40” or more for men);
17
                    b.    High triglycerides (150mg/dL or higher, or use of cholesterol
18                        medication);
19
                    c.    High total cholesterol, or HDL levels under 50mg/dL for women,
20                        and 40 mg for men;
21                  d.    High blood pressure (135/85 mm or higher); or
22
                    e.    High blood sugar (100mg/dL or higher).
23
24          45.     More generally, “metabolic abnormalities that are typical of the so-called
25   metabolic syndrome . . . includ[e] insulin resistance, impaired glucose tolerance, high
26
27
     26
       Te Morenga, L., et al., “Dietary sugars and body weight: systematic review and meta-
     analyses of randomized controlled trials and cohort studies,” BJM (January 2013)
28   [hereinafter, “Te Morenga, Dietary Sugars & Body Weight”].
                                                13
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 20 of 124




 1   concentrations of circulating triacylglycerols, low concentrations of HDLs, and high
 2   concentrations of small, dense LDLs.”27
 3         46.      56 million Americans have metabolic syndrome, or about 22.9% over the age of
 4   20, placing them at higher risk for chronic disease.
 5         47.      In 2010, Harvard researchers published a meta-analysis of three studies,
 6   involving 19,431 participants, concerning the effect of consuming sugar-sweetened
 7   beverages on risk for metabolic syndrome. They found participants in the highest quantile of
 8   1-2 servings per day 28 had an average 20% greater risk of developing metabolic syndrome
 9   than did those in the lowest quantile of less than 1 serving per day, showing “a clear link
10   between SSB consumption and risk of metabolic syndrome . . . .” 29
11         48.      Researchers who studied the incidence of metabolic syndrome and its
12   components in relation to soft drink consumption in more than 6,000 participants in the
13   Framingham Heart Study found that individuals who consumed 1 or more soft drinks per day
14   (i.e., 140-150 calories and 35-37.5 grams of sugar or more) had a 48% higher prevalence of
15   metabolic syndrome than infrequent consumers, those who drank less than 1 soft drink per
16   day. In addition, the frequent-consumer group had a 44% higher risk of developing metabolic
17   syndrome. 30
18
19   27
       Fried, S.K., “Sugars, hypertriglyceridemia, and cardiovascular disease,” American Journal
20   of Clinical Nutrition, Vol. 78 (suppl.), 873S-80S, at 873S (2003) [hereinafter, “Fried,
     Hypertriglyceridemia”].
21
22
     28
       Because 1 sugar-sweetened beverage typically has 140-150 calories and 35-37.5 grams of
     sugar per 12-ounce serving, this is equivalent to between 140 and 300 calories per day, and
23   35 to 75 grams of sugar per day.
24   29
       Malik, Vasanti S., et al., “Sugar-Sweetened Beverages and Risk of Metabolic Syndrome
25   and Type 2 Diabetes,” Diabetes Care, Vol. 33, No. 11, 2477-83, at 2477, 2480-81 (November
     2010) [hereinafter “Malik, 2010 Meta-Analysis”].
26
27
     30
       Dhingra, R., et al., “Soft Drink Consumption and Risk of Developing Cardiometabolic Risk
     Factors and the Metabolic Syndrome in Middle-Aged Adults in the Community,”
28   Circulation, Vol. 116, 480-88 (2007) [hereinafter “Dhingra, Cardiometabolic Risk”].
                                                  14
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 21 of 124




 1            49.   Recently, researchers concluded a study to determine whether the detrimental
 2   effects of dietary sugar were due to extremely high dosing, excess calories, or because of its
 3   effects on weight gain, rather than caused by sugar consumption directly.31 In other words,
 4   the researchers dissociated the metabolic effects of dietary sugar from its calories and effects
 5   on weight gain.
 6            50.   Because the researchers did not want to give subjects sugar to see if they got
 7   sick, they instead took sugar away from people who were already sick to see if they got well.
 8   But if subjects lost weight, critics would argue that the drop in calories or weight loss was the
 9   reason for the clinical improvement. Therefore, the researchers designed the study to by
10   isocaloric, by giving back to subjects the same number of calories in starch that were taken
11   away in sugar. The study involved 43 children, ages 8 to 19, each obese with at least one
12   other co-morbidity demonstrating metabolic problems. All were high consumers of added
13   sugar in their diets. 32
14            51.   To perform the study, researchers assessed subjects’ home diets by two
15   questionnaires to determine how many calories, and how much fat, protein, and carbohydrate
16   they were eating. Subjects were then tested at a hospital based on their home diets. Then, for
17   the next 9 days, researchers catered the subjects’ meals. The macronutrient percentages of
18   fat, protein, and carbohydrate were not changed. Subjects were fed them the same calories
19   and percent of each macronutrient as their home diet; but within the carbohydrate fraction,
20   researchers took the added sugar out, and substituted starch. For example, researchers took
21   pastries out, and put bagels in; took yogurt out, and put baked potato chips in; took chicken
22   teriyaki out, and put turkey hot dogs in (although subjects were still given whole fruit).
23   Researchers reduced subjects’ dietary sugar consumption from 28% to 10% of calories.
24
25
     31
       Robert H. Lustig, et al., “Isocaloric Fructose Restriction and Metabolic Improvement in
26   Children with Obesity and Metabolic Syndrome,” Pediatric Obesity, Vol. 24, No. 2, 453-60
27   (Feb. 2016).
28   32
          See id. at 453-54.
                                                  15
               Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                   Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 22 of 124




 1   Researchers also gave subjects a scale to take home, and each day they would weigh
 2   themselves. If they were losing weight, they were instructed to eat more. The goal was for
 3   subjects to remain weight-stable over the 10 days of study. On the final day, subjects came
 4   back to the hospital for testing on their experimental low-added sugar diet. The study team
 5   analyzed the pre- and post-data in a blinded fashion so as not to introduce bias.33
 6            52.     Researchers analyzed three types of data. First, diastolic blood pressure
 7   decreased by 5 points. Second, baseline blood levels of analytes associated with metabolic
 8   disease, such as lipids, liver function tests, and lactate (a measure of metabolic performance)
 9   all improved significantly. Third, fasting glucose decreased by 5 points. Glucose tolerance
10   improved markedly, and fasting insulin levels fell by 50%. Each of these results was highly-
11   statistically-significant.34
12            53.     In sum, the study indicated that subjects improved their metabolic status in just
13   10 days, even while eating processed food, by just removing added sugar and substituting
14   starch. The metabolic improvement, moreover, was unrelated to changes in weight or body
15   fat.
16            2.      Excess Sugar Consumption Causes Type 2 Diabetes
17            54.     Diabetes affects 25.8 million Americans, and can cause kidney failure, lower-
18   limb amputation, and blindness. In addition, diabetes doubles the risk of colon and pancreatic
19   cancers and is strongly associated with coronary artery disease and Alzheimer’s disease. 35
20            55.     In 2010, Harvard researchers also performed a meta-analysis of 8 studies
21
22   33
          See id. at 454-55.
23
     34
          See id. at 455-56.
24
25
     35
        Aranceta Bartrina, J. et al., “Association between sucrose intake and cancer: a review of
     the evidence,” Nutrición Hospitalaria, Vol. 28 (Suppl. 4), 95-105 (2013); Garcia-Jimenez,
26   C., “A new link between diabetes and cancer: enhanced WNT/beta-catenin signaling by high
27   glucose,” Journal of Molecular Endrocrinology, Vol. 52, No. 1 (2014); Linden, G.J., “All-
     cause mortality and periodontitis in 60-70-year-old men: a prospective cohort study,” Journal
28   of Clinical Periodontal, Vol. 39, No. 1, 940-46 (October 2012).
                                                    16
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 23 of 124




 1   concerning sugar-sweetened beverage consumption and risk of type 2 diabetes, involving a
 2   total of 310,819 participants. They concluded that individuals in the highest quantile of SSB
 3   intake had an average 26% greater risk of developing type 2 diabetes than those in the lowest
 4   quantile.36 Moreover, “larger studies with longer durations of follow-up tended to show
 5   stronger associations.” 37 Thus, the meta-analysis showed “a clear link between SSB
 6   consumption and risk of . . . type 2 diabetes.” 38
 7              56.   An analysis of data for more than 50,000 women from the Nurses’ Health
 8   Study, 39 during two 4-year periods (1991-1995, and 1995-1999), showed, after adjusting for
 9   confounding factors, that women who consumed 1 or more sugar-sweetened soft drink per
10   day (i.e., 140-150 calories and 35-37.5 grams of sugar), had an 83% greater relative risk of
11   type 2 diabetes compared with those who consumed less than 1 such beverage per month, and
12   women who consumed 1 or more fruit punch drinks per day had a 100% greater relative risk
13   of type 2 diabetes. 40
14
15
16
17   36
          Malik, 2010 Meta-Analysis, supra n.29 at 2477, 2480.
18
     37
          Id. at 2481.
19
     38
20        Id.

21   39
        The Nurses’ Health Study was established at Harvard in 1976, and the Nurses’ Health Study
     II, in 1989. Both are long-term epidemiological studies conducted on women’s health. The
22   study followed 121,700 women registered nurses since 1976, and 116,000 female nurses
23   since 1989, to assess risk factors for cancer, diabetes, and cardiovascular disease. The Nurses’
     Health Studies are among the largest investigations into risk factors for major chronic disease
24   in women ever conducted. See generally “The Nurses’ Health Study,” at
25   http://www.channing.harvard.edu/nhs.
26   40
       Schulze, M.B., et al., “Sugar-Sweetened Beverages, Weight Gain, and Incidence of Type
27   2 Diabetes in Young and Middle-Aged Women,” Journal of the American Medical
     Association, Vol. 292, No. 8, 927-34 (Aug. 25, 2004) [hereinafter “Schulze, Diabetes in
28   Young & Middle-Aged Women”].
                                                17
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 24 of 124




 1         57.    The result of this analysis shows a statistically significant linear trend with
 2   increasing sugar consumption.41
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14         58.    A prospective cohort study of more than 43,000 African American women
15   between 1995 and 2001 showed that the incidence of type 2 diabetes was higher with higher
16   intake of both sugar-sweetened soft drinks and fruit drinks. After adjusting for confounding
17   variables, those who drank 2 or more soft drinks per day (i.e., 140-300 calories and 35-75
18   grams of sugar) showed a 24% greater risk of type 2 diabetes, and those who drank 2 or more
19   fruit drinks per day showed a 31% greater risk of type 2 diabetes, than those who drank 1 or
20   less such drinks per month. 42
21         59.    A large cohort study of more than 70,000 women from the Nurses’ Health Study
22   followed for 18 years showed that those who consumed 2 to 3 apple, grapefruit, and orange
23   juices per day (280-450 calories and 75-112.5 grams of sugar) had an 18% greater risk of
24
25   41
       Hu, F.B., et al., “Sugar-sweetened beverages and risk of obesity and type 2 diabetes:
     Epidemioligic evidence,” Physiology & Behavior, Vol. 100, 47-54 (2010).
26
27
     42
       Palmer, J.R., et al., “Sugar-Sweetened Beverages and Incidence of Type 2 Diabetes
     Mellitus in African American Women,” Archive of internal Medicine, Vol. 168, No. 14,
28   1487-82 (July 28, 2008) [hereinafter “Palmer, Diabetes in African American Women”].
                                                 18
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 25 of 124




 1   type 2 diabetes than women who consumed less than 1 sugar-sweetened beverage per month.
 2   The data also showed a linear trend with increased consumption, as demonstrated below. 43
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18          60.    An analysis of more than 40,000 men from the Health Professionals Follow-Up
19   Study, a prospective cohort study conducted over a 20-year period, found that, after adjusting
20   for age and a wide variety of other confounders, those in the top quartile of sugar-sweetened
21   beverage intake had a 24% greater risk of type 2 diabetes than those in the bottom quartile,
22   while consumption of artificially-sweetened beverages, after adjustment, showed no
23   association. 44
24
25    Bazzano, L.A., et al., “Intake of fruit, vegetables, and fruit juices and risk of diabetes in
     43

     women,” Diabetes Care, Vol. 31, 1311-17 (2008).
26
27
     44
       de Konig, L., et al., “Sugar-sweetened and artificially sweetened beverage consumption
     and risk of type 2 diabetes in men,” American Journal of Clinical Nutrition, Vol. 93, 1321-
28   27 (2011).
                                                 19
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 26 of 124




 1           61.     Most convincingly, an econometric analysis of repeated cross-sectional data
 2   published in 2013 established a causal relationship between sugar availability and type 2
 3   diabetes. After adjusting for a wide range of confounding factors, researchers found that an
 4   increase of 150 calories per day related to an insignificant 0.1% rise in diabetes prevalence
 5   by country, while an increase of 150 calories per day in sugar related to a 1.1% rise in diabetes
 6   prevalence by country, a statically-significant 11-fold difference. 45
 7           3.      Excess Sugar Consumption Causes Cardiovascular Disease
 8           62.     Sixteen million Americans have heart disease, which is the number one killer in
 9   the United States. 46
10           63.     Data obtained from NHANES surveys during the periods of 1988-1994, 1999-
11   2004, and 2005-2010, after adjusting for a wide variety of other factors, demonstrate that
12   those who consumed between 10% - 24.9% of their calories from added sugars had a 30%
13   greater risk of cardiovascular disease (CVD) mortality than those who consumed 5% or less
14   of their calories from added sugar. In addition, those who consumed 25% or more of their
15   calories from added sugars had an average 275% greater risk of CVD mortality than those
16   who consumed less than 5% of calories from added sugar.47
17           64.     Similarly, when compared to those who consumed approximately 8% of calories
18   from added sugar, participants who consumed approximately 17% - 21% (the 4th quintile) of
19   calories from added sugar had a 38% higher risk of CVD mortality, while the relative risk
20   was more than double for those who consumed 21% or more of calories from added sugar
21   (the 5th quintile). Thus, “[t]he risk of CVD mortality increased exponentially with increasing
22
23
24
     45
       Basu, S., et al., “The Relationship of Sugar to Population-Level Diabetes Prevelance: An
     Econometric Analysis of Repeated Cross-Sectional Data,” PLOS Online, Vol. 8, Issue 2
25   (February 27, 2013).
26   46
        Gaddam, K.K., et al., “Metabolic syndrome and heart failure—the risk, paradox, and
27   treatment,” Current Hypertension Reports, Vol. 13, No. 2, 142-48 (2011).
28   47
          Yang, NHANES Analysis, supra n.12 at E4-5.
                                                 20
              Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                       THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 27 of 124




 1   usual percentage of calories from added sugar,”48 as demonstrated in the chart below.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14              65.    The NHANES analysis also found “a significant association between sugar-
15   sweetened beverage consumption and risk of CVD mortality,” with an average 29% greater
16   risk of CVD mortality “when comparing participants who consumed 7 or more servings/wk
17   (360 mL per serving) with those who consumed 1 serving/wk or less . . . .” 49 The study
18   concluded that “most US adults consume more added sugar than is recommended for a
19   healthy diet. A higher percentage of calories from added sugar is associated with significantly
20   increased risk of CVD mortality. In addition, regular consumption of sugar-sweetened
21   beverages is associated with elevated CVD mortality.”50
22              66.    The Nurses’ Health Study found that, after adjusting for other unhealthy lifestyle
23   factors, those who consumed two or more sugar-sweetened beverages per day (280 calories
24   and 70 grams of sugar or more) had a 35% greater risk of coronary heart disease compared
25
     48
26        Id.

27   49
          Id. at E6.
28   50
          Id. at E8.
                                                   21
                Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 28 of 124




 1   with infrequent consumers.51
 2         4.      Excess Sugar Consumption Causes Liver Disease
 3         67.     Fructose consumption causes serious liver disease, including non-alcoholic fatty
 4   liver disease (NAFLD), characterized by excess fat build-up in the liver. Five percent of these
 5   cases develop into non-alcoholic steatohepatitis (NASH), scarring as the liver tries to heal its
 6   injuries, which gradually cuts off vital blood flow to the liver. About 25% of NASH patients
 7   progress to non-alcoholic liver cirrhosis, which requires a liver transplant or can lead to
 8   death.52
 9         68.     Since 1980, the incidence of NAFLD and NASH has doubled, along with the
10   rise of fructose consumption, with approximately 6 million Americans estimated to have
11   progressed to NASH and 600,000 to Nash-related cirrhosis. Most people with NASH also
12   have type 2 diabetes. NASH is now the third-leading reason for liver transplant in America.53
13         69.     Moreover, because the liver metabolizes sugar virtually identically to alcohol,
14   the U.S. is now seeing for the first time alcohol-related diseases in children. Conservative
15   estimates are that 31% of American adults, and 13% of American children suffer from
16   NAFLD.54
17
18    Fung T.T., et al., “Sweetened beverage consumption and risk of coronary heart disease in
     51

     women,” American Journal of Clinical Nutrition, Vol. 89 at 1037-42 (February 2009).
19
20
     52
        Farrell, G.C., et al., “Nonalcoholic fatty liver disease: from steatosis to cirrhosis,”
     Hepatology, Vol. 433, No. 2 (Suppl. 1), S99-S112 (February 2006); Powell, E.E., et al., “The
21   Natural History of Nonalcoholic Steatohepatitis: A Follow-up Study of Forty-two Patients
22   for Up to 21 Years,” Hepatology, Vol. 11, No. 1 (1990).

23   53
        Charlton, M.R., et al., “Frequency and outcomes of liver transplantation for nonalcoholic
     steatohepatitis in the United States,” Gastroenterology, Vol. 141, No. 4, 1249-53 (October
24   2011).
25   54
        Lindback, S.M., et al., “Pediatric Nonalcoholic Fatty Liver Disease: A Comprehensive
26   Review,” Advances in Pediatrics, Vol. 57, No. 1, 85-140 (2010); Lazo, M. et al., “The
27   Epidemiology of Nonalcoholic Fatty Liver Disease: A Global Perspective,” Seminars in Liver
     Disease, Vol. 28, No. 4, 339-50 (2008); Schwimmer, J.B., et al., “Prevalence of Fatty Liver
28   in Children and Adolescents,” Pediatrics, Vol. 118, No. 4, 1388-93 (2006); Browning, J.D.,
                                                 22
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 29 of 124




 1         5.      Excess Sugar Consumption Causes Obesity
 2         70.     Excess sugar consumption also leads to weight gain and obesity because insulin
 3   secreted in response to sugar intake instructs the cells to store excess energy as fat. This
 4   excess weight can then exacerbate the problems of excess sugar consumption, because excess
 5   fat, particularly around the waist, is in itself a primary cause of insulin resistance, another
 6   vicious cycle. Studies have shown that belly fat produces hormones and other substances that
 7   can cause insulin resistance, high blood pressure, abnormal cholesterol levels, and
 8   cardiovascular disease. And belly fat plays a part in the development of chronic inflammation
 9   in the body, which can cause damage over time without any signs or symptoms. Complex
10   interactions in fat tissue draw immune cells to the area, which triggers low-level chronic
11   inflammation. This in turn contributes even more to insulin resistance, type 2 diabetes, and
12   cardiovascular disease.
13         71.     Based on a meta-analysis of 30 studies between 1966 and 2005, Harvard
14   researchers found “strong evidence for the independent role of the intake of sugar-sweetened
15   beverages, particularly soda, in the promotion of weight gain and obesity in children and
16   adolescents. Findings from prospective cohort studies conducted in adults, taken in
17   conjunction with results from short-term feeding trials, also support a positive association
18   between soda consumption and weight gain, obesity, or both.”55
19         72.     A recent meta-analysis by Harvard researchers evaluating change in Body Mass
20   Index per increase in 1 serving of sugar-sweetened beverages per day found a significant
21   positive association between beverage intake and weight gain.56
22
23   et al., “Prevalence of hepatic steatosis in an urban population in the United States: Impact of
24   ethnicity,” Hepatology, Vol. 40, No. 6, 1387-95 (2004).

25   55
       Malik, V.S., et al., “Intake of sugar-sweetened beverages and weight gain: a systematic
     review,” American Journal of Clinical Nutrition, Vol. 84, 274-88 (2006).
26
27
     56
        Malik, V.S., et al., “Sugar-sweetened beverages and BMI in children and adolescents:
     reanalyses of a meta-analysis,” American Journal of Clinical Nutrition, Vol. 29, 438-39
28   (2009).
                                                 23
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
               Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 30 of 124




 1           73.   One study of more than 2,000 2.5-year-old children followed for 3 years found
 2   that those who regularly consumed sugar-sweetened beverages between meals had a 240%
 3   better chance of being overweight than non-consumers. 57
 4           74.   An analysis of data for more than 50,000 women from the Nurses’ Health Study
 5   during two 4-year periods showed that weight gain over a 4-year period was highest among
 6   women who increased their sugar-sweetened beverage consumption from 1 or fewer drinks
 7   per week, to 1 or more drinks per day (8.0 kg gain during the 2 periods), and smallest among
 8   women who decreased their consumption or maintained a low intake level (2.8 kg gain). 58
 9           75.   A study of more than 40,000 African American women over 10 years had similar
10   results. After adjusting for confounding factors, those who increased sugar-sweetened
11   beverage intake from less than 1 serving per week, to more than 1 serving per day, gained the
12   most weight (6.8 kg), while women who decreased their intake gained the least (4.1 kg). 59
13           76.   A study of more than 6,000 participants in the Framingham Heart Study found
14   those who consumed more than 1 soft drink per day had a 31% greater risk of obesity than
15   those who consumed less than 1 soft drink per day.60
16           77.   The link between sugar intake and weight gain was also demonstrated in a
17   randomized, controlled intervention study, where “[a] simple 12 month school based
18   intervention focused on reducing consumption of carbonated drinks resulted in significant
19   differences in the proportion of overweight children in the control and intervention groups,”
20   as demonstrated in the chart below.
21
22
23   57
        Dubois, L., et al., “Regular sugar-sweetened beverage consumption between meals
24   increases risk of overweight among preschool-aged children,” Journal of the American
     Dietetic Association, Vol. 107, Issue 6, 924-34 (2007).
25
26
     58
          Schulze, Diabetes in Young & Middle-Aged Women, supra n.40.

27   59
          Palmer, Diabetes in African American Women, supra n.42.
28   60
          Dhingra, Cardiometabolic Risk, supra n.30.
                                                   24
              Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                         THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 31 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9
10   At a three-year follow-up, however, the significant difference seen between the groups after
11   a year of focused education was no longer evident, with overweight more prevalent in both
12   groups, providing further support for the link between sugar and weight gain. 61
13         78.    Similarly, experimental short-term feeding studies comparing sugar-sweetened
14   beverages to artificially-sweetened beverages have illustrated that consumption of the former
15   leads to greater weight gain. As demonstrated in the chart below, one 10-week trial involving
16   more than 40 men and women demonstrated that the group that consumed daily supplements
17   of sucrose (for 28% of total energy) increased body weight and fat mass, by 1.6 kg for men
18   and 1.3 kg for women, while the group that was supplemented with artificial sweeteners lost
19   weight—1.0 kg for men and 0.3 kg for women.62
20
21
22   61
        James, J. et al., “Preventing childhood obesity: two year follow-up results from the
23   Christchurch obesity prevention programme in schools (CHOPPS),” BJM, Vol. 335, 762
24   (2007) (discussing James, J., et al., “Preventing childhood obesity by reducing consumption
     of carbonated drinks: cluster randomized controlled trial,” BJM, Vol. 328, 1237 (April 27,
25   2004)).
26   62
        Raben, A., et al., “Sucrose compared with artificial sweeteners: different effects on ad
27   libitum food intake and body weight after 10 wk of supplementation in overweight subjects,”
     American Journal of Clinical Nutrition, Vol. 76, 721-29 (2002) [hereinafter, “Raben, Sucrose
28   vs. Artificial Sweeteners”].
                                                   25
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                         THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 32 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20         79.   In another, 3-week study, researchers gave normal-weight subjects 1150 grams
21   of soda per day, sweetened with either aspartame or HFCS. The experiment found that
22   drinking artificially-sweetened soda reduced calorie intake and body weight of men, while
23   drinking HFCS-sweetened soda significantly increased calorie intake and body weight of
24   both sexes, as demonstrated in the chart below.63
25
26
27
     63
       Tordoff, M.G., et al., “Effect of drinking soda sweetened with aspartame or high-fructose
     corn syrup on food intake and body weight,” American Journal of Clinical Nutrition, Vol.
28   51, 963-69 (1990).
                                                   26
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 33 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17         6.      Excess Sugar Consumption Causes Inflammation
18         80.     Inflammation has been associated with type 2 diabetes, myocardial infarction,
19   and stroke, as well as weight gain and obesity. 64
20         81.     A 10-week study comparing a group whose sucrose intake was increased by
21   151% to a group whose intake was decreased by 42% showed the former’s blood
22   concentration of the biological markers for inflammation, haptoglobin, transferrin, and C-
23   reactive protein, increased by 13%, 5%, and 6%, respectively, while the later group’s
24
25
     64
       Sorensen, L.B., et al., “Effect of sucrose on inflammatory markers in overweight humans,”
     American Journal of Clinical Nutrition, Vol. 82, 421-27 (2005) (citations omitted)
26   [hereinafter, “Sorensen, Inflammatory Markers”]; see also Pearson, T.A., et al., “Markers of
27   Inflammation and Cardiovascular Disease: Application to Clinical and Public Health
     Practice, A Statement for Healthcare Professionals From the Centers for Disease Control and
28   Prevention and the American Heart Association,” Circulation, Vol. 107, 499-511 (2003).
                                                    27
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 34 of 124




 1   concentrations decreased by 16%, 2%, and 26% respectively.65
 2            82.   In a prospective, randomized, controlled crossover trial, 29 subjects were studied
 3   over six 3-week interventions in which they either consumed various amounts of fructose,
 4   glucose, or sucrose, or received dietary advice to consume low amounts of fructose. The study
 5   showed LDL particle size reducing (associated with atherosclerosis) by 0.51 nm after high-
 6   fructose intake (80 grams per day), and by 0.43 nm after high-sucrose intake (also 80 grams
 7   per day). It also found significant increases in fasting glucose and C-reactive protein, leading
 8   the authors to conclude that the “data show potentially harmful effects of low to moderate
 9   consumption of SSBs on markers of cardiovascular risk such as LDL particles, fasting
10   glucose, and [C-reactive protein] within just 3 wk in healthy young men, which is of particular
11   significance for young consumers.” 66
12            83.   In a nested case-control study of 656 cases of type 2 diabetes and 694 controls
13   from the Nurses Study, researchers identified a dietary pattern strongly related to
14   inflammatory markers, which was high in sugar-sweetened soft drinks, showing linear trends
15   across quintiles of dietary pattern for six inflammation markers.
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24
25
     65
           Sorensen, Inflammatory Markers, supra n.64.
26
27
     66
        Aeberli, I., et al., “Low to moderate sugar-sweetened beverage consumption impairs
     glucose and lipid metabolism and promotes inflammation in healthy young men: a
28   randomized controlled trial,” American Journal of Clinical Nutrition, Vol. 94, 479-85 (2011).
                                                 28
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                  Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 35 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23           7.      Excess Sugar Consumption Causes High Blood Triglycerides and
24                   Abnormal Cholesterol Levels
25           84.     Fructose facilitates the biochemical formation of triacylglycerols more
26   efficiently than does glucose. 67 This is because fructose metabolism in the liver converts the
27
28   67
          Elliot, Fructose & Insulin Resistance, supra n.21.
                                                     29
               Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                            THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 36 of 124




 1   fructose to fructose-1-phosphate, which readily becomes a substrate for the backbone of the
 2   triglyceride molecule. 68 As compared to starches, sugars—particularly sucrose and
 3   fructose—tend to increase serum triacylglycerol concentrations by about 60%. 69
 4            85.   Cholesterol is a waxy, fat-like substance found in the body’s cells, used to make
 5   hormones, bile acids, vitamin D, and other substances. The human body manufactures all the
 6   cholesterol it requires, which circulates in the bloodstream in packages called lipoproteins.
 7   Excess cholesterol in the bloodstream can become trapped in artery walls, building into
 8   plaque and narrowing blood vessels, making them less flexible, a condition called
 9   atherosclerosis. When this happens in the coronary arteries, it restricts oxygen and nutrients
10   to the heart, causing chest pain or angina. When cholesterol-rich plaques in these arteries
11   burst, a clot can form, blocking blood flow and causing a heart attack.
12            86.   Most blood cholesterol is low-density lipoprotein, or LDL cholesterol, which is
13   sometimes called “bad” cholesterol because it carries cholesterol to the body’s tissues and
14   arteries, increasing the risk of heart disease. High-density lipoprotein, or HDL cholesterol, is
15   sometimes called “good” cholesterol because it removes excess cholesterol from the
16   cardiovascular system, bringing it to the liver for removal. Thus, a low level of HDL
17   cholesterol increases the risk of heart disease.
18            87.   Diet affects blood cholesterol. For example, the body reacts to saturated fat by
19   producing LDL cholesterol.
20            88.   When the liver is overwhelmed by large doses of fructose, it will convert excess
21   to fat, which is stored in the liver and then released into the bloodstream, contributing to key
22   elements of metabolic syndrome, like high blood fat and triglycerides, high total cholesterol,
23   and low HDL “good” cholesterol.70
24
25   68
       Bray, G.A., “Soft Drinks and Obesity: The Evidence,” CMR e-Journal, Vol. 2, Issue, 2,
26   10-14, at 13 (Oct. 2009).

27   69
          Fried, Hypertriglyceridemia, supra n.27, at 873S.
28   70
          Te Morenga, Dietary Sugars & Body Weight, supra n.26.
                                                 30
              Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 37 of 124




 1            89.    A study of more than 6,000 participants in the Framingham Heart Study found
 2   those who consumed more than 1 soft drink per day had a 25% greater risk of
 3   hypertriglyceridemia, and 32% greater risk of low HDL cholesterol than those who consumed
 4   less than 1 soft drink per day.71
 5            90.    A systematic review and meta-analysis of 37 randomized controlled trials
 6   concerning the link between sugar intake and blood pressure and lipids found that higher
 7   sugar intakes, compared to lower sugar intakes, significantly raised triglyceride
 8   concentrations, total cholesterol, and low density lipoprotein cholesterol.72
 9            91.    A cross-sectional study among more than 6,100 U.S. adults from the NHANES
10   1999-2006 data were grouped into quintiles for sugar intake as follows: (1) less than 5% of
11   calories consumed from sugar, (2) 5% to less than 10%, (3) 10% to less than 17.5%, (4) 17.5%
12   to less than 25%, and (5) 25% or more. These groups had the following adjusted mean HDL
13   levels (because HDL is the “good” cholesterol, higher levels are better): 58.7 mg/dL, 57.5,
14   53.7, 51.0, and 47.7. Mean triglyceride levels were 105 mg/dL, 102, 111, 113, and 114. Mean
15   LDL levels were 116 mg/dL, 115, 118, 121, and 123 among women, with no significant trend
16   among men. Consumers whose sugar intake accounted for more than 10% of calories had a
17   50% - 300% higher risk of low HDL levels compared to those who consumed less than 5%
18   of calories from sugar. Likewise, high-sugar consumers had greater risk of high triglycerides.
19   All relationships were linear as demonstrated in the charts below. 73
20   ///
21   ///
22   ///
23
24
     71
           Dhingra, Cardiometabolic Risk, supra n.30.

25   72
       Te Morenga, L., et al., “Dietary sugars and cardiometabolic risk: systematic review and
     meta-analyses of randomized controlled trials on the effects on blood pressure and lipids,”
26   American Journal of Clinical Nutrition, Vol. 100, No. 1, 65-79 (May 7, 2014).
27   73
       Welsh, J.A., et al., “Caloric Sweetener Consumption and Dyslipidemia Among US Adults,”
28   Journal of the American Medical Association, Vol. 303, No. 15, 1490-97 (April 21, 2010).
                                                   31
           Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 38 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9         92.     One experimental study showed that, when a 17% fructose diet was provided to
10   healthy men, they showed an increase in plasma triacylglycerol concentrations of 32%. 74
11         93.     Another 10-week experimental feeding study showed that those who were fed
12   25% of their energy requirements as fructose experienced increases in LDL cholesterol, small
13   dense LDL cholesterol, and oxidized LDL cholesterol, as well as increased concentrations of
14   triglycerides and total cholesterol, while those fed a 25% diet of glucose did not experience
15   the same adverse effects.75
16         94.     In a cross-sectional study of normal weight and overweight children aged 6-14,
17   researchers found that “the only dietary factor that was a significant predictor of LDL particle
18   size was total fructose intake.”76
19         8.      Excess Sugar Consumption is Associated with Hypertension
20         95.     A study of more than 6,000 participants in the Framingham Heart Study found
21   those who consumed more than 1 soft drink per day had a 22% greater incidence, and an 18%
22
23   74
       Bantle, J.P., et al., “Effects of dietary fructose on plasma lipids in healthy subjects,”
24   American Journal of Clinical Nutrition, Vol. 72, 1128-34 (2000).

25   75
       Stanhope, K.L., et al., “Consuming fructose-sweetened, not glucose-sweetened, beverages
     increases visceral adiposity and lipids and decreases insulin sensitivity in overweight/obese
26   humans,” The Journal of Clinical Investigation, Vol. 119, No. 5, 1322-34 (May 2009).
27   76
       Aeberli, I., et al., “Fructose intake is a predictor of LDL particle size in overweight
28   schoolchildren,” American Journal of Clinical Nutrition, Vol. 86, 1174-78 (2007).
                                                  32
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 39 of 124




 1   greater risk of high blood pressure than those who consumed less than 1 soft drink per day.77
 2           96.    An analysis of the NHANES data for more than 4,800 adolescents also showed
 3   a positive, linear association between sugar-sweetened beverages and higher systolic blood
 4   pressure, as well as corresponding increases in serum uric acid levels. 78
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19           97.    In one study, 15 healthy men drank 500 ml water containing either no sugar, 60
20   grams of fructose, or 60 grams of glucose. Blood pressure, metabolic rate, and autonomic
21   nervous system activity were measured for 2 hours. While the administration of fructose was
22   associated with an increase in both systolic and diastolic blood pressure, blood pressure did
23   not rise in response to either water or glucose ingestion, as demonstrated in the chart below.79
24
25   77
          Dhingra, Cardiometabolic Risk, supra n.30.
26   78
          Nguyen, Serum Uric Acid, supra n.22.
27   79
       Brown, C.M., et al., “Fructose ingestion acutely elevates blood pressure in healthy young
28   humans,” Am. J. Physiol. Regul. Integr. Compl. Physiol., Vol. 294, R730-37 (2008).
                                                  33
           Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                       THIRD AMENDED CLASS ACTION COMPLAINT
               Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 40 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21           98.   In another study, more than 40 overweight men and women were supplemented
22   for 10 weeks with either sucrose or artificial sweeteners. The sucrose group saw an increase
23   in systolic and diastolic blood pressure, of 3.8 and 4.1 mm Hg, respectively, while the
24   artificial sweetener group saw a decrease in systolic and diastolic blood pressure, of 3.1 and
25   1.2 mm Hg, respectively.80
26           99.   Another study took a variety of approaches to measuring the association between
27
28   80
          Raben, Sucrose vs. Artificial Sweeteners, supra n.62.
                                                     34
              Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 41 of 124




 1   sugar intake and blood pressure, concluding that an increase of 1 serving of sugar-sweetened
 2   beverages per day (i.e., 140-150 calories, and 35-37.5 grams of sugar) was associated with
 3   systolic/diastolic blood pressure differences of +1.6 and +0.8 mm Hg (and +1.1/+0.4 mm Hg
 4   with adjustment for height and weight), while an increase of 2 servings results in
 5   systolic/diastolic blood pressure differences of +3.4/+2.2, demonstrating that the relationship
 6   is direct and linear.81
 7          9.      Excess Sugar Consumption is Associated with Alzheimer’s Disease,
 8                  Dementia, and Cognitive Decline
 9          100. In a study of over 2,000 participants over 6.8 years, researchers found that higher
10   average glucose levels within the preceding 5 years (115 mg/dL compared to 100 mg/dL)
11   were related to an 18% increased risk of dementia among those without diabetes. For those
12   with diabetes, higher average glucose levels (190 mg/dL compared to 160 mg/dL) were
13   related to a 40% increased risk of dementia. 82
14          101. “To evaluate a possible association between fructose mediated metabolic
15   changes and cognitive behaviour,” researchers “assessed the correlation of serum triglyceride
16   and insulin resistance levels with memory,” and “found a positive correlation between serum
17   triglyceride levels and insulin resistance index . . . , which indicates that increased serum
18   triglyceride levels may contribute to increase[d] insulin resistance . . . .” And researchers
19   “found that the latency time varied in proportion to the insulin resistance . . . , which suggests
20   that memory performance may rely on levels of insulin resistance . . . .” 83
21
22   81
       Brown, I.J., et al., “Sugar-Sweetened Beverage, Sugar Intake of Individuals, and Their
23   Blood Pressure: International Study of Macro/Micronutrients and Blood Pressure,”
24   Hypertension, Vol. 57, 695-701 (2011).

25   82
       Crane, P.K, et al., “Glucose Levels and Risk of Dementia,” New England Journal of
     Medicine, Vol. 369, No. 6, 540-48 (2013).
26
27
     83
       Agrawal, R., et al., “‘Metabolic syndrome’ in the brain: deficiency in omega-3 fatty acid
     exacerbates dysfunctions in insulin receptor signaling and cognition,” Journal of Physiology,
28   Vol. 590, No. 10, 2485-99, at 2489 (2012).
                                                   35
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 42 of 124




 1         10.    Excess Sugar Consumption is Linked to Some Cancers
 2         102. In a population-based case-control study involving 424 cases and 398 controls,
 3   women in the highest quartile of added sugar intake had an 84% greater risk of endometrial
 4   cancer.84 Similarly, in a study of patients with stage 3 colon cancer, those in the highest
 5   quintile of glycemic load experienced worsening in disease-free survival of approximately
 6   80% compared to those in the lowest quintile.85
 7         103. A population based case-control study on Malaysian women found a significant,
 8   two-fold increased risk of breast cancer among premenopausal and postmenopausal women
 9   in the highest quartile of sugar intake.86
10         104. A prospective epidemiological study of nearly 45,000 cancer cases among
11   436,000 participants aged 50-71, found added sugars were positively associated with risk of
12   esophageal adenocarcinoma; added fructose was associated with risk of small intestine
13   cancer; and all investigated sugars were associated with increased risk of pleural cancer. 87
14   E.    There is Substantial Evidence That Consuming Artificial Trans Fat—Found in
15         Some Post Cereals—is Detrimental to Health
16         105. Artificial trans fat is created through the industrial process of hydrogenation, in
17   which hydrogen atoms are added to normal vegetable oil by heating it in the presence of an
18   ion donor catalyst metal, like nickel. The process was invented in 1901 by German scientist
19
20
     84
       King, M.G., et al., “Consumption of Sugary Foods and Drinks and Risk of Endometrial
21   Cancer,” Cancer Causes Control, Vol. 24, No. 7, 1427-36 (July 2013).
22   85
       Meyerhardt, J.A., et al. “Association of dietary patterns with cancer recurrence and survival
23   in patients with stage III colon cancer,” Journal of the American Medical Association, Vol.
24   298, 754-64 (2007).

25   86
       Sulaiman, S., et al., “Dietary carbohydrate, fiber and sugar and risk of breast cancer
     according to menopausal status in Malaysia,” Asian Pacific Journal of Cancer Prevention,
26   Vol. 15, 5959 (2014)
27   87
       Tasevska, N., et al., “Sugars in diet and risk of cancer in the NIH-AARP Diet and Health
28   Study,” International Journal of Cancer, Vol. 130, No. 1, 159-69 (Jan. 1, 2012)
                                                    36
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 43 of 124




 1   Wilhelm Normann. The resulting partially hydrogenated vegetable oil (or PHVO) is useful
 2   in manufacturing packaged foods because, unlike natural fat which needs refrigeration for
 3   rigidity or else liquefies, trans fat remains solid at room temperature.
 4         106. Human beings, however, have not evolved to digest this artificial fat. Instead, it
 5   is readily incorporated into organ and blood cells in place of natural fats with devastating
 6   consequences, causing and exacerbating cardiovascular disease, type-2 diabetes and cancer.
 7   When trans fat invades blood cell walls, for example, their ability to recognize and use insulin
 8   is retarded, leading to excessive blood sugar and insulin swings, and eventually to diabetes.
 9   And for existing diabetics, trans fat exacerbates symptoms and causes cognitive decline. By
10   disfiguring the body’s cells, trans fat also interferes with the immune system’s ability to
11   distinguish the body’s cells from foreign infections, causing it to become persistently
12   overactive, a condition known as chronic systemic inflammation, damaging nearly every
13   human organ.
14         107. But it is the deleterious effects of trans fat on the cardiovascular system that
15   presents the gravest public health danger. Analysis of the Nurses’ Health Study data shows
16   risk of coronary heart disease doubles for each 2% increase in trans fat calories consumed.88
17   And a wide variety of experimentally sound, peer-reviewed studies convincingly demonstrate
18   that consuming even small quantities of artificial trans fat greatly increases incidences of
19   death from cancer, diabetes, and heart disease.89
20
21   88
       Hu, F.B., et al., “Dietary Fat Intake and the Risk of Coronary Heart Disease in Women,”
     New England Journal of Medicine, Vol. 337, No. 2, at 1491-99 (Nov. 20, 1997).
22
23
     89
       Koppe, S. et al., “Trans fat feeding results in higher serum alanine aminotransferase and
     increased insulin resistance compared with a standard murine high-fat diet,” American
24   Journal of Physiology, Gastriointestinal and Liver Physiology, Vol. 297 at G378 (2009);
25   Wang, Y. et al., “Trans-11 Vaccenic Acid Dietary Supplementation Induces Hypolipidemic
     Effects on JCR:LA-cp Rats,” Journal of Nutrition, Vol. 138, at 2117 (Nov. 2008); Chajès,
26   V., et al., “Association between Serum Trans-Monounsaturated Fatty Acids and Breast
27   Cancer Risk in the E3N-EPIC Study,” American Journal of Epidemiology, Vol. 167 at 1312
     (2008); Vinikoor, L.C. , et al., “Consumption of Trans-Fatty Acid and its Association with
28   Colorectal Adenomas,” American Journal of Epidiemiology, Vol. 168, at 181 (2007); Liu,
                                                   37
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                         THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 44 of 124




 1         108. Epidemiologists estimate that artificial trans fat consumption contributes to as
 2   many as 100,000 otherwise preventable American deaths each year.90
 3         109. In November 2013, the FDA issued a Tentative Determination Regarding
 4   Partially Hydrogenated Oils, in which it stated:
 5         Based on new scientific evidence and the findings of expert scientific panels,
 6         the Food and Drug Administration (FDA) has tentatively determined that
           partially hydrogenated oils (PHOs), which are the primary dietary source of
 7         industrially-produced trans fatty acids, or trans fat, are not generally
 8         recognized as safe (GRAS) for any use in food based on current scientific
           evidence establishing the health risks associated with the consumption of
 9         trans fat . . . .
10         [...]
11
           The current scientific evidence . . . identifies significant health risks caused
12         by the consumption of trans fat. This evidence includes the opinions of expert
13
     X., et al., “Trans-Fatty Acid Intake and Increased Risk of Advanced Prostate Cancer:
14   Modification by RNASEL R462Q Variant,” Carcinogenesis, Vol. 28, at 1232 (2007);
15   Mozaffairan, D., et al., “Trans Fatty Acids and Cardiovascular Disease,” New England
     Journal of Medicine, Vol. 354, at 1601 (2006); Chavarro, J., et al., “A Prospective Study of
16   Blood Trans Fatty Acid Levels and Risk of Prostate Cancer,” Proceedings of the American
17   Association of Cancer Research, Vol. 47, at 95 (2006); Clifton, P.M., et al., “Trans Fatty
     Acids In Adipose Tissue And The Food Supply Are Associated With Myocardial Infarction,”
18   Journal of Nutrition, Vol. 134, at 874 (2004); Lemaitre, R.N., et al., “Cell Membrane Trans-
19   Fatty Acids and the Risk of Primary Cardiac Arrest,” Circulation, Vol. 105, at 697 (2002);
     Salmeron, J., et al., “Dietary Fat Intake and Risk of Type 2 Diabetes in Women,” American
20   Journal of Clinical Nutrition, Vol. 73, at 1019 (2001); De Roos, N.M., et al., “Replacement
21   of Dietary Saturated Fatty Acids by Trans Fatty Acids Lowers Serum HDL Cholesterol and
     Impairs Endothelial Function in Healthy Men and Women,” Arteriosclerosis, Thrombosis,
22   and Vascular Biology, Vol. 21, at 1233 (2001); Ascherio, A., et al., “Trans Fatty Acids &
23   Coronary Heart Disease,” New England Journal of Medicine, Vol. 340, at 94 (1999)
     [hereinafter “Ascherio, Replacement of Dietary Saturated Fat with Trans Fat”]; Willet, W.C.,
24   et al., “Trans Fatty Acids: Are the Effects only Marginal?,” American Journal of Public
25   Health, Vol. 84, at 722 (1994).
26   90
       Ascherio, Replacement of Dietary Saturated Fat with Trans Fat, supra n.89 (Removing 2%
27   of daily calories from trans fat from the American diet “would prevent approximately 30,000
     premature coronary deaths per year, and epidemiologic evidence suggests this number is
28   closer to 100,000 premature deaths annually.”).
                                                   38
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                          THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 45 of 124




 1         panels and the 2005 recommendation of the Institute of Medicine (IOM) to
           limit trans fat consumption as much as possible while consuming a
 2
           nutritionally adequate diet . . . . In addition, according to the Centers for
 3         Disease Control and Prevention (CDC), elimination of PHOs from the food
           supply could prevent 10,000 to 20,000 coronary events and 3,000 to 7,000
 4
           coronary deaths annually . . . . Given this evidence, we have tentatively
 5         determined that there is no longer a consensus among qualified scientific
           experts that PHOs, the primary dietary source of industrially-produced trans
 6
           fatty acids, are safe for human consumption, either directly or as ingredients
 7         in other food products.
 8   75 Fed. Reg. 67169, 67169 (Nov. 8, 2013).
 9               POST’S MARKETING & SALE OF HIGH-SUGAR CEREALS
10         110. Post was founded in 1895, in Battle Creek, Michigan. Post is a multi-billion
11   dollar food company that manufactures, markets and sells a wide variety of breakfast cereals.
12   It is the United States’ third-largest cereal manufacturer behind Kellogg and General Mills.
13         111. Post’s largest brand, Honey Bunches of Oats, was the third-best selling cereal in
14   2015, behind just General Mills’ Honey Nut Cheerios and Kellogg’s Frosted Flakes, enjoying
15   sales of $411 million, a 4% share of the country’s $8.9 billion market.
16         112. In 2014, the cereal industry used 816 million pounds of sugar, or about 2.5 lbs.
17   for each of the 318.9 million people in the U.S. in 2014. That is 1,134 grams per person, or 3
18   grams per person, per day, for every man, woman, and child in the U.S. That totals more than
19   361 billion grams of sugar in one year.
20         113. During the last decade, as consumer interest in healthy eating has grown, and
21   based on sophisticated consumer research, Post has intentionally positioned itself in the
22   market as a purportedly “healthy” brand of processed food, by using various labeling
23   statements to suggest its cereals are healthy food choices.
24         114. Many of Post’s cereals, however, contain high amounts of sugar, such that their
25   regular consumption is likely to contribute to excess added sugar consumption and, thereby,
26   increased risk for and contraction of chronic disease.
27         115. As with any company the size of Post, and with as many products, Post makes
28   occasional changes in product offerings (for example, discontinuing or introducing new
                                                39
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                       THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 46 of 124




 1   products or varieties), product formulations, and product labeling and packaging.
 2         116. Regardless of such changes, however, during the previous four years and dating
 3   back even further into at least the mid-2000s, Post has maintained, and to this day actively
 4   maintains a policy and practice of labeling high-sugar cereals—those that contribute
 5   significantly more than 5% of calories from added sugar, and thus whose regular consumption
 6   is likely to contribute to increased risk of illness—with various health and wellness claims
 7   that suggest the cereals are healthy, when they are not.
 8         117. Post bolsters this practice with websites dedicated to the products that repeat and
 9   in some instances state even more aggressive health and wellness claims.
10         118. This policy and practice is apparent in Post’s consistent use of certain words and
11   phrases across many cereals, flavors, varieties, and packaging. For example, this Complaint
12   details misleading statements made in the labeling of 23 different Post cereals, including
13   words and phrases such as “nutrition,” “nutritious,” “good for you,” “balance,” “less
14   processed,” and “no high fructose corn syrup,” among others.
15         119. Although plaintiffs were victims of Post’s longtime and general policy and
16   practice with respect to the cereals they purchased and labels they saw, this Complaint and
17   their claims are not so limited; rather, plaintiffs seek through this lawsuit to enjoin Post’s
18   policy and practice generally, including but not necessarily limited to the products, labels,
19   and label claims challenged herein.
20         120. In fact, plaintiffs have enjoyed Post’s products in the past. If they could be
21   assured through prospective injunctive relief that Post’s cereals are properly labeled (i.e., that
22   they do not contain excess added sugar if they bear health and wellness labeling), they would
23   consider purchasing Post cereals bearing such claims in the future.
24         121. The cereals that are the subject of this Complaint and examples of Post’s policy
25   and practice of marketing high-sugar cereals with misleading health and wellness claims, are
26   the following:
27
28
                                               40
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 47 of 124




 1                a.     Post Great Grains Cereals
                            (i.) Cranberry Almond Crunch
 2
                            (ii.) Banana Nut Crunch
 3                          (iii.) Raisins, Dates & Pecans
                            (iv.) Crunchy Pecans
 4
                            (v.) Blueberry Pomegranate
 5                          (vi.) Protein Blend: Honey, Oats & Seeds
                            (vii.) Protein Blend: Cinnamon Hazelnut
 6
 7                b.     Post Honey Bunches of Oats Cereals
                            (i.) Honey Roasted
 8                          (ii.) With Almonds
 9                          (iii.) Raisin Medley
                            (iv.) With Pecan Bunches
10                          (v.) With Cinnamon Bunches
11                          (vi.) With Vanilla Bunches
                            (vii.) With Apples & Cinnamon Bunches
12                          (viii.) With Real Strawberries
13                          (ix.) Fruit Blends – Banana Blueberry
                            (x.) Fruit Blends – Peach Raspberry
14                          (xi.) Tropical Blends – Mango Coconut
15                          (xii.) Greek Honey Crunch
                            (xiii.) Greek Mixed Berry
16
                  c.     Single-Variety Post Cereals
17
                            (i.) Raisin Bran
18                          (ii.) Honeycomb
                            (iii.) Waffle Crisp
19
20         122. The approximate amount of total sugar and added sugar in each challenged
21   product is set forth in the table below (noted in italics where the amounts differ).
22                                                                               Total      Added
                                     Product
23                                                                               Sugar      Sugar
      Great Grains Cranberry Almond Crunch                                        12g        10g
24
      Great Grains Banana Nut Crunch                                              10g        9g
25
      Great Grains Raisins, Dates & Pecans                                        13g        4g
26
      Great Grains Crunchy Pecans                                                  8g        5g
27
      Great Grains Blueberry Pomegranate                                          13g        12g
28
                                               41
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 48 of 124




 1                                                                             Total      Added
                                     Product
 2                                                                             Sugar      Sugar

 3    Great Grains Protein Blend: Honey, Oats & Seeds                             9g       9g
      Great Grains Protein Blend: Cinnamon Hazelnut                               9g       9g
 4
      Honey Bunches of Oats Cereal – Honey Roasted                                8g       8g
 5
      Honey Bunches of Oats Cereal – With Almonds                                 8g       8g
 6
      Honey Bunches of Oats Cereal – Raisin Medley                              14g        10g
 7
      Honey Bunches of Oats Cereal – With Pecan Bunches                           6g       6g
 8
      Honey Bunches of Oats Cereal – With Cinnamon Bunches                        8g       8g
 9
      Honey Bunches of Oats Cereal – With Vanilla Bunches                       12g        11g
10    Honey Bunches of Oats Cereal – With Apples & Cinnamon Bunches               8g       6g
11    Honey Bunches of Oats Cereal – With Real Strawberries                       8g       7g
12    Honey Bunches of Oats Cereal – Fruit Blends – Banana Blueberry              6g       6g
13    Honey Bunches of Oats Cereal – Fruit Blends – Peach Raspberry               6g       6g
14    Honey Bunches of Oats Cereal – Tropical Blends – Mango Coconut              6g       6g
15    Honey Bunches of Oats Cereal – Greek Honey Crunch                         13g        13g
16    Honey Bunches of Oats Cereal – Greek Mixed Berry                          13g        13g
17    Raisin Bran                                                               19g        9g

18    Honeycomb                                                                 10g        10g
      Waffle Crisp                                                              12g        12g
19
20         123. Although discussed more specifically below, annexed to this Complaint as
21   Appendix 1 is a table setting forth for each challenged cereal:
22                a.     the health and wellness labeling statements plaintiffs challenge as
23         misleading;
24                b.     the forms of added sugars used;
25                c.     the approximate amount of added sugar in each serving;
26                d.     the proportion of added sugar by weight in each serving;
27                e.     the proportion of the product’s calories from added sugar; and
28                f. the contribution of the product’s added sugar to the AHA’s maximum
                                               42
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 49 of 124




 1         recommended daily added sugar intake of 38 grams for men (M), 25 grams for women
 2         (W), and12-15 grams for children (C).
 3         124. Plaintiffs’ legal remedies for the conduct challenged herein are inadequate
 4   because Plaintiffs’ equitable claims under the UCL are subject to a four-year statute of
 5   limitations, whereas Plaintiffs’ legal claims under CLRA and Commercial Code are subject
 6   to a three-year statute of limitations. In addition, Plaintiffs’ legal claims for breach of
 7   warranty concern only a subset of the statements they challenge under the UCL and FAL.
 8   A.    Post Great Grains Cereals
 9         125. Post sells a line of cereals under a “Great Grains” brand.
10         11.   Cranberry Almond Crunch
11         126. The initial version of the packaging of Post Great Grains Cranberry Almond
12   Crunch is pictured below.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               43
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
       Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 50 of 124




 1   127. In around June 2014, Post introduced the packaging pictured below.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15   128. In around March 2017, Post introduced the packaging pictured below.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        44
     Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
              THIRD AMENDED CLASS ACTION COMPLAINT
               Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 51 of 124




 1         129. The packaging of Post Great Grains Cranberry Almond Crunch has made the
 2   following labeling claims suggesting, both individually and especially in the context of the
 3   label as a whole, that the product is healthy:
 4                a.     “Less processed nutrition you can see”
 5                b.     “wholesome Almonds”
 6                c.     “nutritious Cranberries”
 7                d.     “Why less processed? Quite simply because it’s good for you!”
 8                e.     “We gently crack the whole wheat berry and add a mix of grains to our
 9         flakes, while some of the competition add artificial sweeteners and flavors along with
10         isolated fiber to their flakes. We then add in nutritious fruits and nuts and balance them
11         with our grains for a great taste that’s irresistible.”
12                f.     “It’s whole foods from the field to your bowl, with whole grains, fiber and
13         nutritious ingredients in every bite!”
14                g.     Whole Grains Council Stamp
15         12.    Banana Nut Crunch
16         130. The initial packaging of Post Great Grains Banana Nut Crunch is pictured
17   below.
18
19
20
21
22
23
24
25
26
27
28
                                                 45
              Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                       THIRD AMENDED CLASS ACTION COMPLAINT
       Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 52 of 124




 1   131. In around March 2015, Post introduced the packaging pictured below.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15   132. In around March 2017, Post introduced the packaging pictured below.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        46
     Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
              THIRD AMENDED CLASS ACTION COMPLAINT
               Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 53 of 124




 1         133. The packaging of Post Great Grains Banana Nut Crunch has made the following
 2   labeling claims suggesting, both individually and especially in the context of the label as a
 3   whole, that the product is healthy:
 4                a.     “Less processed nutrition you can see”
 5                b.     “wholesome Walnuts”
 6                c.     “wholesome Almonds”
 7                d.     “Why less processed? Quite simply, because it’s good for you!”
 8                e.     “We gently crack the whole wheat berry and add a mix of grains to our
 9         flakes, while some of the competition add artificial sweeteners and flavors along with
10         isolated fiber to their flakes. We then add in nutritious fruits and nuts and balance them
11         with our grains for a great taste that’s irresistible.”
12                f.     “wholesome walnuts and almonds”
13                g.     “It’s whole foods from the field to your bowl, with whole grains, fiber and
14         nutritious ingredients in every bite!”
15                h.     Whole Grains Council Stamp
16         13.    Raisins, Dates & Pecans
17         134. The initial packaging of Post Great Grains Raisins, Dates & Pecans is pictured
18   below.
19
20
21
22
23
24
25
26
27
28
                                                 47
              Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                       THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 54 of 124




 1         135. In around February 2015, Post introduced the packaging pictured below.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15         136. The packaging of Post Great Grains Raisins, Dates & Pecans has made the
16   following labeling claims suggesting, both individually and especially in the context of the
17   label as a whole, that the product is healthy:
18                a.        “Less processed nutrition you can see”
19                b.        “wholesome Pecans”
20                c.        “naturally nutritious Raisins & Dates”
21                d.        “Why less processed? Quite simply, because it’s good for you!”
22                e.        “We gently steam, roll and bake our whole grains to help maintain the full
23         flavor and nutrition of our flakes, while some of the competition add artificial
24         sweeteners and flavors along with isolated fiber to their flakes. We then add in
25         nutritious fruits and nuts and balance them with our grains for a great taste that’s
26         irresistible.”
27                f.        “It’s whole foods from the field to your bowl, with whole grains, fiber and
28         nutritious ingredients in every bite!”
                                               48
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
       Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 55 of 124




 1         g.    Whole Grains Council Stamp
 2   14.   Crunchy Pecans
 3   137. The initial packaging of Post Great Grains Crunchy Pecans is pictured below.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15   138. In around October 2013, Post introduced the packaging pictured below.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        49
     Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
              THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 56 of 124




 1         139. In around December 2014, Post introduced the packaging pictured below.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15         140. The packaging of Post Great Grains Crunchy Pecans has made the following
16   labeling claims suggesting, both individually and especially in the context of the label as a
17   whole, that the product is healthy:
18                a.        “Less processed nutrition you can see”
19                b.        “wholesome Pecans”
20                c.        “Why less processed? Quite simply, because it’s good for you!”
21                d.        “We gently steam, roll and bake our whole grains to help maintain the full
22         flavor and nutrition of our flakes, while some of the competition add artificial
23         sweeteners and flavors along with isolated fiber to their flakes. We then add in
24         nutritious fruits and nuts and balance them with our grains for a great taste that’s
25         irresistible.”
26                e.        “It’s whole foods from the field to your bowl, with whole grains, fiber and
27         nutritious ingredients in every bite!”
28                f. Whole Grains Council Stamp
                                               50
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 57 of 124




 1         15.   Blueberry Pomegranate
 2         141. Post introduced Post Great Grains Blueberry Pomegranate cereal in around
 3   April 2012. The product’s initial packaging is pictured below.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         142. In around February 2014, Post introduced the packaging pictured below.
17
18
19
20
21
22
23
24
25
26
27
28
                                               51
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 58 of 124




 1         143. The packaging of Post Great Grains Blueberry Pomegranate has made the
 2   following labeling claims suggesting, both individually and especially in the context of the
 3   label as a whole, that the product is healthy:
 4                a.        “Less processed nutrition you can see”
 5                b.        “nutritious Blueberries”
 6                c.        “Why less processed? Quite simply, because it’s good for you!”
 7                d.        “We gently steam, roll and bake our whole grains to help maintain the full
 8         flavor and nutrition of our flakes, while some of the competition add artificial
 9         sweeteners and flavors along with isolated fiber to their flakes. We then add in
10         nutritious fruits and nuts and balance them with our grains for a great taste that’s
11         irresistible.”
12                e.        “It’s whole foods from the field to your bowl, with whole grains, fiber and
13         nutritious ingredients in every bite!”
14                f.        Whole Grains Council Stamp
15         16.    Protein Blend: Honey, Oats & Seeds
16         144. The initial packaging of Post Great Grains Protein Blend: Honey, Oats & Seeds
17   is depicted below.
18
19
20
21
22
23
24
25
26
27
28
                                               52
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
       Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 59 of 124




 1   145. In around August 2013, Post introduced the packaging pictured below.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15   146. In around September 2014 Post introduced the packaging pictured below.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        53
     Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
              THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 60 of 124




 1         147. The packaging of Post Great Grains Protein Blend: Honey, Oats & Seeds has
 2   made the following labeling claims suggesting, both individually and especially in the context
 3   of the label as a whole, that the product is healthy:
 4                a.     “HELPS SUPPORT A HEALTHY METABOLISM”
 5                b.     “wholesome Almonds”
 6                c.     “nutritious Pumpkin Seeds”
 7                d.     “Why less processed? Quite simply, because it’s good for you!”
 8                e.     “We gently crack the whole wheat berry and add a mix of grains to our
 9         flakes, while some of the competition add artificial sweeteners, flavors, or isolated
10         fibers to their flakes. We then add in nutritious nuts and seeds and balance them with
11         our grains for a great taste that’s irresistible.”
12                f.     “It’s whole foods from the field to your bowl, with nutritious ingredients
13         in every bite!”
14                g.     “Support a Healthy Metabolism”
15                h.     “The process of metabolism establishes the rate at which we burn our
16         calories and, ultimately, how quickly we gain weight or how easily we lose it. Although
17         some factors affecting metabolic rate, like age and genetics can’t be changed, there are
18         ways to maximize your metabolism.” Breakfast: Eat breakfast. One important part of
19         metabolism is how many calories you burn while at rest; did you know that eating
20         breakfast to ‘break the fast’ can increase your metabolism by as much as 10%? Start
21         your day with the less processed whole grain nutrition of Great Grains Protein Blend
22         to help jumpstart your metabolism.” Protein: Eat protein. Did you know that protein
23         generally requires about 25% more energy to digest? Because protein takes longer to
24         breakdown than fat and carbohydrate, the body uses more energy to digest protein and
25         this helps you burn more calories.”
26                i.     Whole Grains Council Stamp
27         17.    Protein Blend: Cinnamon Hazelnut
28         148. The initial packaging of Post Great Grains Protein Blend: Cinnamon Hazelnut,
                                                54
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                      THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 61 of 124




 1   introduced in around September 2012, is pictured below.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15         149. In around August 2013, Post introduced the packaging pictured below.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               55
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 62 of 124




 1         150. In around September 2014, Post introduced the packaging pictured below.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15         151. The packaging of Post Great Grains Protein Blend: Cinnamon Hazelnut has
16   made the following labeling claims suggesting, both individually and especially in the context
17   of the label as a whole, that the product is healthy:
18                a.     “HELPS SUPPORT A HEALTHY METABOLISM”
19                b.     “wholesome Almonds”
20                c.     “nutritious Hazelnuts”
21                d.     “less processed whole grain cereal”
22                e.     “Why Less Processed? Quite simply because it’s good for you!”
23                f.     “We gently crack the whole wheat berry and add a mix of grains to our
24         flakes, while some of the competition add artificial sweeteners, flavors or isolated
25         fibers to their flakes. We then add in nutritious nuts and balance them with our grains
26         for a great taste that's irresistible.”
27                g.     “wholesome hazelnuts, almonds, and multi grain clusters with real
28
                                               56
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 63 of 124




 1         cinnamon”
 2                  h.   “It’s whole foods from the field to your bowl, with nutritious ingredients
 3         in every bite!”
 4                  i.   “Support a Healthy Metabolism”
 5                  j.   “The process of metabolism establishes the rate at which we burn our
 6         calories and, ultimately, how quickly we gain weight or how easily we lose it. Although
 7         some factors affecting metabolic rate, like age and genetics can’t be changed, there are
 8         ways to maximize your metabolism.” Breakfast: Eat breakfast. One important part of
 9         metabolism is how many calories you burn while at rest; did you know that eating
10         breakfast to ‘break the fast’ can increase your metabolism by as much as 10%? Start
11         your day with the less processed whole grain nutrition of Great Grains Protein Blend
12         to help jumpstart your metabolism.” Protein: Eat protein. Did you know that protein
13         generally requires about 25% more energy to digest? Because protein takes longer to
14         breakdown than fat and carbohydrate, the body uses more energy to digest protein and
15         this helps you burn more calories.”
16                  k.   Whole Grains Council Stamp
17         152. These health and wellness claims, individually and especially in the context of
18   the packaging as a whole, affirmatively suggest the Great Grains Protein Blend: Cinnamon
19   Hazelnut is healthy, and particularly that it is formulated to increase metabolism and promote
20   weight loss.
21   B.    Post Honey Bunches of Oats Cereal
22         1.       Honey Roasted
23         153. The packaging of Post Honey Bunches of Oats Cereal – Honey Roasted that was
24   in use when the class period began is pictured below.
25   ///
26   ///
27   ///
28   ///
                                               57
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 64 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15   154. In around November 2012, Post introduced the packaging pictured below.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              58
           Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                    THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 65 of 124




 1         155. In around October 2014, Post introduced the packaging pictured below.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15         156. In around August 2015, Post introduced the “Dedicated to Delicious” packaging
16   pictured below (using images of various employees; only one is pictured here).
17
18
19
20
21
22
23
24
25
26
27
28
                                               59
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 66 of 124




 1         157. In around October 2015, Post introduced the packaging pictured below.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17         158. The packaging of Post Honey Bunches of Oats Cereal – Honey Roasted has
18   made the following labeling claims suggesting, both individually and especially in the context
19   of the label as a whole, that the product is healthy:
20                 a.    “Our Post Promise | No High Fructose Corn Syrup”
21                 b.    “A delicious, wholesome start to your day!”
22                 c.    “4 Wholesome Grains”
23                 d.    Whole Grains Council Stamp
24         2.      With Almonds
25         159. The packaging of Post Honey Bunches of Oats Cereal – With Almonds that was
26   in use when the class period began is pictured below.
27
28
                                               60
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
       Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 67 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15   160. In around November 2012, Post introduced the packaging pictured below.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        61
     Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
              THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 68 of 124




 1         161. In around October 2014, Post introduced the packaging pictured below.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14         162. In around August 2015, Post introduced the “Dedicated to Delicious” packaging
15   pictured below.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               62
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 69 of 124




 1         163. In around October 2015, Post introduced the packaging pictured below.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         164. The packaging of Post Honey Bunches of Oats Cereal – With Almonds has made
17   the following labeling claims suggesting, both individually and especially in the context of
18   the label as a whole, that the product is healthy:
19                 a.    “Our Post Promise | No High Fructose Corn Syrup”
20                 b.    “A delicious, wholesome start to your day!”
21                 c.    “4 Wholesome Grains”
22                 d.    Whole Grains Council Stamp
23         3.      Raisin Medley
24         165. The packaging of Post Honey Bunches of Oats Cereal – Raisin Medley that was
25   in use when the class period began is pictured below.
26
27
28
                                               63
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
       Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 70 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15   166. In around December 2012, Post introduced the packaging pictured below.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        64
     Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
              THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 71 of 124




 1         167. The packaging of Post Honey Bunches of Oats Cereal – Raisin Medley has made
 2   at least the following labeling claims suggesting, both individually and especially in the
 3   context of the label as a whole, that the product is healthy:
 4                 a.    “Our Post Promise | No High Fructose Corn Syrup”
 5                 b.    “A delicious, wholesome start to your day!”
 6                 c.    “4 Wholesome Grains”
 7                 d.    Whole Grains Council Stamp
 8         4.      With Pecan Bunches
 9         168. The packaging of Post Honey Bunches of Oats Cereal – With Pecan Bunches
10   that was in use when the class period began is pictured below.
11
12
13
14
15
16
17
18         169. In around August 2013, Post introduced the packaging pictured below.
19
20
21
22
23
24
25
26
27
28
                                               65
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 72 of 124




 1         170. The packaging of Post Honey Bunches of Oats Cereal – With Pecan Bunches
 2   has made the following labeling claims suggesting, both individually and especially in the
 3   context of the label as a whole, that the product is healthy:
 4                 a.    “Our Post Promise | No High Fructose Corn Syrup”
 5                 b.    “A delicious, wholesome start to your day!”
 6                 c.    “4 Wholesome Grains”
 7                 d.    Whole Grains Council Stamp
 8         5.      With Cinnamon Bunches
 9         171. The packaging of Post Honey Bunches of Oats Cereal – With Cinnamon
10   Bunches that was in use when the class period began is pictured below.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25         172. In around November 2012, Post introduced the packaging pictured below.
26   ///
27   ///
28   ///
                                               66
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
       Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 73 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14   173. In around January 2015, Post introduced the packaging pictured below.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        67
     Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
              THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 74 of 124




 1         174. In around October 2015, Post introduced the packaging pictured below.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13         175. The packaging of Post Honey Bunches of Oats Cereal – With Cinnamon
14   Bunches has made the following labeling claims suggesting, both individually and especially
15   in the context of the label as a whole, that the product is healthy:
16                 a.    “Our Post Promise | No High Fructose Corn Syrup”
17                 b.    “A delicious, wholesome start to your day!”
18                 c.    “4 Wholesome Grains”
19                 d.    Whole Grains Council Stamp
20         6.      With Vanilla Bunches
21         176. The packaging of Post Honey Bunches of Oats Cereal – With Vanilla Bunches
22   that was in use when the class period began is pictured below.
23
24
25
26
27
28
                                               68
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
       Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 75 of 124




 1   177. In around December 2012, Post introduced the packaging pictured below.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15   178. In around October 2015, Post introduced the packaging pictured below.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        69
     Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
              THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 76 of 124




 1         179. The packaging of Post Honey Bunches of Oats Cereal – With Vanilla Bunches
 2   has made the following labeling claims suggesting, both individually and especially in the
 3   context of the label as a whole, that the product is healthy:
 4                 a.    “Our Post Promise | No High Fructose Corn Syrup”
 5                 b.    “A delicious wholesome start to your day!”
 6                 c.    “4 Wholesome Grains”
 7                 d.    Whole Grains Council Stamp
 8         7.      With Apples & Cinnamon Bunches
 9         180. Post introduced Post Honey Bunches of Oats Cereal – With Apples & Cinnamon
10   Bunches in around September 2014. Its initial packaging is pictured below.
11
12
13
14
15
16
17
18
19         181. In around October 2015, Post introduced the packaging pictured below.
20
21
22
23
24
25
26
27
28
                                               70
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 77 of 124




 1         182. The packaging of Post Honey Bunches of Oats Cereal – With Apples &
 2   Cinnamon Bunches has made the following labeling claims suggesting, both individually and
 3   especially in the context of the label as a whole, that the product is healthy:
 4                 a.    “Our Post Promise | No High Fructose Corn Syrup”
 5                 b.    Whole Grains Council Stamp
 6         8.      With Real Strawberries
 7         183. The packaging of Post Honey Bunches of Oats Cereal – With Real Strawberries
 8   that was in use when the class period began is pictured below.
 9
10
11
12
13
14
15
16         184. In around November 2012, Post introduced the packaging pictured below.
17
18
19
20
21
22
23
24
25
26
27
28         185. In around December 2014, Post introduced the packaging pictured below.
                                               71
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 78 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13         186. In around October 2015, Post introduced the packaging pictured below.
14
15
16
17
18
19
20
21
22
23
24
25         187. The packaging of Post Honey Bunches of Oats Cereal – With Real Strawberries
26   has made the following labeling claims suggesting, both individually and especially in the
27   context of the label as a whole, that the product is healthy:
28                a. “Our Post Promise | No High Fructose Corn Syrup”
                                               72
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 79 of 124




 1                 b.    “A delicious wholesome start to your day!”
 2                 c.    “4 Wholesome Grains”
 3                 d.    Whole Grains Council Stamp
 4         9.      Fruit Blends – Banana Blueberry
 5         188. The packaging of Post Honey Bunches of Oats Cereal – Fruit Blends – Banana
 6   Blueberry that was in use when the class period began is pictured below.
 7
 8
 9
10
11
12
13
14
15
16
17
18         189. In around March 2013, Post introduced the packaging pictured below.
19
20
21
22
23
24
25
26
27
28
                                               73
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 80 of 124




 1         190. The packaging of Post Honey Bunches of Oats Cereal – Fruit Blends – Banana
 2   Blueberry has made the following labeling claims suggesting, both individually and
 3   especially in the context of the label as a whole, that the product is healthy:
 4                a.     “Our Post Promise | No High Fructose Corn Syrup”
 5                b.     “A delicious wholesome start to your day!”
 6                c.     “4 Wholesome Grains”
 7                d.     Whole Grains Council Stamp
 8         10.    Fruit Blends – Peach Raspberry
 9         191. The packaging of Post Honey Bunches of Oats Cereal – Fruit Blends – Peach
10   Raspberry that was in use when the class period began is pictured below.
11
12
13
14
15
16
17
18
19         192. In around March 2013, Post introduced the packaging pictured below.
20
21
22
23
24
25
26
27
28
                                               74
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 81 of 124




 1         193. The packaging of Post Honey Bunches of Oats Cereal – Fruit Blends – Peach
 2   Raspberry has made the following labeling claims suggesting, both individually and
 3   especially in the context of the label as a whole, that the product is healthy:
 4                a.     “Our Post Promise | No High Fructose Corn Syrup”
 5                b.     “A delicious wholesome start to your day!”
 6                c.     “4 Wholesome Grains”
 7                d.     Whole Grains Council Stamp
 8         11.    Tropical Blends – Mango Coconut
 9         194. Post introduced Post Honey Bunches of Oats Cereal – Tropical Blends – Mango
10   Coconut in around September 2012. The product’s initial packaging is pictured below.
11
12
13
14
15
16
17
18
19         195. In around March 2013, Post introduced the packaging pictured below.
20
21
22
23
24
25
26
27
28
                                               75
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 82 of 124




 1         196. The packaging of Post Honey Bunches of Oats Cereal – Tropical Blends –
 2   Mango Coconut has made the following labeling claims suggesting, both individually and
 3   especially in the context of the label as a whole, that the product is healthy:
 4                a.     “Our Post Promise | No High Fructose Corn Syrup”
 5                b.     “4 Wholesome Grains”
 6                c.     Whole Grains Council Stamp
 7         12.    Greek Honey Crunch
 8         197. Post introduced Post Honey Bunches of Oats Cereal – Greek Honey Crunch in
 9   around March 2013. The product’s packaging is pictured below.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24                                                                                     f
25         198. The packaging of Post Honey Bunches of Oats Cereal – Greek Honey Crunch
26   has made the following labeling claims suggesting, both individually and especially in the
27   context of the label as a whole, that the product is healthy:
28                a. “Our Post Promise | No High Fructose Corn Syrup”
                                               76
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 83 of 124




 1                 b.     Whole Grains Council Stamp
 2         13.     Greek Mixed Berry
 3         199. Post introduced Post Honey Bunches of Oats Cereal – Whole Grain Honey
 4   Crunch in around March 2013. The product’s packaging is pictured below.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20         200. The packaging of Post Honey Bunches of Oats Cereal – Greek Mixed Berry has
21   made the following labeling claims suggesting, both individually and especially in the context
22   of the label as a whole, that the product is healthy:
23                 a.     “Our Post Promise | No High Fructose Corn Syrup”
24                 b.     Whole Grains Council Stamp
25   C.    Post Single Cereals
26         1.      Raisin Bran
27         201. The packaging of Post Raisin Bran that was in use when the class period began
28   is pictured below.
                                               77
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
       Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 84 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14   202. In around January 2013, Post introduced the packaging pictured below.
15
16
17
18
19
20
21
22
23
24
25
26
27
28   203. In around March 2015, Post introduced the packaging pictured below.
                                         78
      Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                THIRD AMENDED CLASS ACTION COMPLAINT
       Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 85 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14   204. In around January 2017, Post introduced the packaging pictured below.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        79
     Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
              THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 86 of 124




 1         205. The packaging of Post Raisin Bran has made at least the following labeling
 2   claims suggesting, both individually and especially in the context of the label as a whole, that
 3   the product is healthy:
 4                 a.     “contains NO HIGH FRUCTOSE Corn Syrup”
 5                 b.     “No High Fructose Corn Syrup”
 6                 c.     “Healthy”
 7                 d.     “Nutritious”
 8                 e.     “Where nutritious and delicious live in harmony”
 9                 f.     Whole Grains Council Stamp
10         2.      Honeycomb
11         206. The packaging of Post Honeycomb that was in use when the class period began
12   is pictured below.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28         207. In around December 2012, Post introduced the packaging pictured below.
                                               80
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                      THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 87 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         208. The packaging of Post Honey-Comb has made the following labeling claims,
17   through at least around January of 2017, suggesting, both individually and especially in the
18   context of the label as a whole, that the product is healthy:
19                 a.    “Nutritious” (in “Nutritious Sweetened Corn & Oat Cereal”)
20                 b.    “Why Vitamin D? – Many kids are not getting enough Vitamin D; -
21         Important for a growing child’s health needs; - Promotes healthy bones and teeth by
22         helping the body absorb calcium”
23                 c.    Whole Grains Council Stamp
24         3.      Waffle Crisp
25         209. The packaging of Post Waffle Crisp is pictured below.
26
27
28
                                               81
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 88 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15         210. The packaging of Post Waffle Crisp has made the following labeling claims
16   suggesting, both individually and especially in the context of the label as a whole, that the
17   product is healthy:
18                 a.      “NO HIGH FRUCTOSE CORN SYRUP!”
19                 b.      “Iron & Zinc for Growth”
20                         POST’S UNLAWFUL ACTS AND PRACTICES
21   A.    Post Marketed and Continues to Market its Cereals with Health and Wellness
22         Claims that are Deceptive in Light of the Cereals’ High Sugar Content
23         1.      Post Affirmatively Misrepresents that Some High-Sugar Cereals are
24                 “Healthy,” “Nutritious,” or “Wholesome”
25         211. Consumers interpret the words “nutritious” and “wholesome” to mean the same
26   thing as, or to be euphemisms for, “healthy.”
27         212. In using these words in the manner described herein, Post also intends
28   consumers to interpret “nutritious” and “wholesome” to mean healthy.
                                               82
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 89 of 124




 1         213. Although in some cases, Post’s labeling claims for its cereals are suggestive that
 2   they are healthy, in other cases, Post directly represents this is true by calling at least the
 3   following cereals “healthy,” “nutritious,” or “wholesome”:
 4                a.    Post Great Grains Cranberry Almond Crunch (“Less processed nutrition
 5         you can see,” “nutritious Cranberries,” “wholesome Almonds,” “nutritious fruits and
 6         nuts,” and “nutritious ingredients in every bite!”)
 7                b.    Post Great Grains Banana Nut Crunch (“Less processed nutrition you can
 8         see,” “wholesome Walnuts,” “wholesome Almonds,” “nutritious fruits and nuts,”
 9         “wholesome walnuts and almonds,” and “nutritious ingredients in every bite!”)
10                c.    Post Great Grains Raisins, Dates & Pecans (“Less processed nutrition
11         you can see,” “wholesome Pecans,” “naturally nutritious Raisins & Dates,” “We gently
12         steam, roll and bake our whole grains to help maintain the full flavor and nutrition of
13         our flakes,” “nutritious fruits and nuts,” and “nutritious ingredients in every bite!”)
14                d.    Post Great Grains Crunchy Pecans (“Less processed nutrition you can
15         see,” “wholesome Pecans,” “We gently steam, roll and bake our whole grains to help
16         maintain the full flavor and nutrition of our flakes,” “nutritious fruits and nuts,” and
17         “nutritious ingredients in every bite!”
18                e.    Post Great Grains Blueberry Pomegranate (“Less processed nutrition
19         you can see,” “nutritious Blueberries,” “We gently steam, roll and bake our whole
20         grains to help maintain the full flavor and nutrition of our flakes,” “nutritious fruits and
21         nuts,” and “nutritious ingredients in every bite!”)
22                f.    Post Great Grains Protein Blend: Honey, Oats & Seeds (“HELPS
23         SUPPORT A HEALTHY METABOLISM,” “wholesome Almonds,” “nutritious
24         Pumpkin Seeds,” “nutritious nuts and seeds,” “nutritious ingredients in every bite!,”
25         and “the less processed whole grain nutrition of Great Grains Protein Blend”)
26                g.    Post Great Grains Protein Blend: Cinnamon Hazelnut (“HELPS
27         SUPPORT A HEALTHY METABOLISM,” “wholesome Almonds,” “nutritious
28         Hazelnuts,” “nutritious nuts,” “wholesome hazelnuts, almonds, and multi grain
                                               83
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                       THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 90 of 124




 1         clusters,” “nutritious ingredients in every bite!,” and “the less processed whole grain
 2         nutrition of Great Grains Protein Blend”)
 3                 h.    Post Honey Bunches of Oats – Honey Roasted, With Almonds, Raisin
 4         Medley, With Pecan Bunches, With Cinnamon Bunches, With Vanilla Bunches, With
 5         Real Strawberries, Fruit Blends – Banana Blueberry, Fruit Blends – Peach Raspberry
 6         (“4 Wholesome Grains,” and “A delicious, wholesome start to your day!”)
 7                 i.    Post Honey Bunches of Oats – Tropical Blends – Mango Coconut (“4
 8         Wholesome Grains”)
 9                 j.    Post Raisin Bran (“Healthy,” “Nutritious,” and “Where nutritious and
10         delicious live in harmony”)
11                 k.    Honey-Comb (“Promotes healthy bones and teeth”)
12         214. Statements that these cereals are “healthy,” “nutritious,” and “wholesome” are
13   false, or at least highly misleading, because, due to their high added sugar content,
14   consumption of these cereals is decidedly unhealthy, and the consequences of consuming the
15   products—increased risk for, and in some cases contraction of chronic disease—are
16   incompatible with Post’s representations that the cereals are “healthy,” “nutritious,” and
17   “wholesome.”
18         2.      Post Affirmatively Misrepresents that Consuming Some of its High-Sugar
19                 Cereals Will Promote Bodily Health, Prevention of Disease, or Weight Loss
20         215. In some cases, Post falsely represents that its high-sugar cereals are effective in
21   promoting bodily health and preventing disease.
22         216. Post employs such a misleading tactic with respect to its Post Great Grains
23   Protein Blend: Honey, Oats & Seeds and Cinnamon Hazelnut cereals, expressly and
24   affirmatively representing that consumption of the cereals will promote weight loss.
25   Specifically, Post states:
26         “The process of metabolism establishes the rate at which we burn our calories
27         and, ultimately, how quickly we gain weight or how easily we lose it.
           Although some factors affecting metabolic rate, like age and genetics can’t be
28
                                               84
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 91 of 124




 1         changed, there are ways to maximize your metabolism.” Breakfast: Eat
           breakfast. . . . Start your day with the less processed whole grain nutrition of
 2
           Great Grains Protein Blend to help jumpstart your metabolism. Protein: Eat
 3         protein. Did you know that protein generally requires about 25% more energy
           to digest? Because protein takes longer to breakdown than fat and
 4
           carbohydrate, the body uses more energy to digest protein and this helps you
 5         burn more calories.”
 6         217. Post’s representation that consumption of Post Great Grains Protein Blend:
 7   Honey, Oats & Seeds and Cinnamon Hazelnut cereals will promote weight loss is false, or at
 8   least highly misleading because the cereals contain 9g of added sugar per serving, accounting
 9   for approximately 16% of the products’ calories—which is more than 300% the AHA’s
10   recommended maximum of 5% of calories from added sugar. Moreover, a single serving of
11   Post Great Grains Protein Blend: Honey, Oats & Seeds or Cinnamon Hazelnut cereal
12   accounts for more than 23% of men’s, and 36% of women’s maximum AHA-recommended
13   daily added sugar intake.
14         218. For these reasons, regular consumption of Post Great Grains Protein Blend:
15   Honey, Oats & Seeds or Cinnamon Hazelnut cereals is highly likely to contribute to excess
16   added sugar consumption, and thereby increased risk for, and actual contraction of, chronic
17   disease, substantially harming both the human digestive system and overall human health.
18         219. Moreover, because of the products’ high added sugar content, their consumption
19   is likely to promote weight gain, not weight loss.
20         3.      Even When Not Stating So Expressly, Post Strongly Suggests Its High-
21                 Sugar Cereals are Healthy
22         220. Besides direct, express claims that some of its cereals are “healthy,” “nutritious,”
23   and “wholesome,” Post also conveys this same idea through suggestion.
24                 a.    Post Touts Its High-Sugar Cereals’ Whole Grain, Fiber, and “Real”
25                       Ingredient Content to Distract From Their High Added Sugar
26                       Content
27         221. A major strategy Post employs is “calling out” the supposedly beneficial aspects
28   of its cereals, and particularly their whole (or multi) grain, fiber, or “real” ingredient content.
                                                      85
              Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                          THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 92 of 124




 1            222. In emphasizing the supposedly beneficial nutrients or other aspects of its cereals,
 2   Post necessarily and intentionally also de-emphasizes, hides, obscures, and otherwise omits
 3   material information regarding the products’ detrimental nutrient content, and specifically
 4   their high added sugar content.
 5                  b.     Post Leverages a Deceptive Industry “Certification” Program—the
 6                         Whole Grains Council Stamp—to Make its High-Sugar Cereals Seem
 7                         Healthy
 8            223. Many of Post’s cereals bear a stamp of the Whole Grains Council like that
 9   pictured below.
10
11
12
13
14
15
16
17
18            224. The Whole Grains Council was formed in 2003 and holds itself out as a
19   purported “nonprofit consumer advocacy group.”91
20            225. Its membership, however, is comprised not of consumers or their advocates, but
21   primarily of hundreds of food manufacturers, like Cargill, ConAgra, Domino’s Pizza, Frito-
22   Lay, General Mills, Heinz, Hostess, Kellogg, Kraft, McDonald’s, Nestle, Quaker, Smucker,
23   and of course, Post.
24            226. The Whole Grain’s Council stamp is frequently misused by food manufacturer-
25   members—including by Post in this case—to bolster claims that foods are supposedly
26   healthy, by suggesting that an independent, perhaps governmental authority has determined
27
28   91
          See http://wholegrainscouncil.org/about-us
                                                  86
               Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 93 of 124




 1   a food is healthy or otherwise sanctioned its health and wellness claims.
 2         227. In order to use a Whole Grains Council Stamp, though, a food need only contain
 3   a minimum of 8g whole grain, and there are no disqualifying criteria. Accordingly, high-
 4   sugar foods can, and frequently do display the Whole Grains Council Stamp.
 5         228. This is true of many of Post’s cereals, and the use of the stamp is deceptive
 6   because it implies independent verification that the cereals are healthy, despite that the Whole
 7   Grains Council is an industry group, and that Post’s cereals contain such high amounts of
 8   added sugar that they remain unhealthy choices notwithstanding their whole grain content.
 9                c.     In Representing that Many of Its High-Sugar Cereals Contain “No
10                       High Fructose Corn Syrup,” Post Leverages Consumer Confusion to
11                       Obscure the Dangers of the Added Sugar in it Cereals
12         229. Post has capitalized on consumer aversion toward high fructose corn syrup by
13   touting the absence of that ingredient, deceptively suggesting that its cereals are healthier
14   because HFCS is absent.
15         230. This strategy leverages consumer confusion over the relative dangers of different
16   forms of sugar, inasmuch as many consumers incorrectly believe that HFCS is a substantially
17   more dangerous form of added sugar than other forms.
18         231. Some consumers also incorrectly believe there are “healthy” forms of added
19   sugar, for example honey, “cane sugar,” or “natural” sugars. Conversely, many consumers
20   are not even aware that some more obscure ingredients are added sugars, such as Evaporated
21   Cane Juice (the use of which the FDA has said is deceptive), Glycerin, and fruit and fruit
22   juice “concentrates.” Many consumers also have no idea what invert sugar is, or that it is
23   sucrose that has been broken into free glucose and free fructose, and thus is extremely similar
24   to HFCS, despite that it is used in several Post cereals.
25         232. In reality, added sugar in virtually any form contains toxic fructose, and thus has
26   essentially the same detrimental health effects, with typically only minor differences in the
27   ratio of fructose to glucose in a given form of added sugar. Thus, even if literally true, Post’s
28   “no high fructose corn syrup” representations are highly misleading.
                                                  87
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
               Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 94 of 124




 1                 d.    Post Falsely Markets Some of Its High-Sugar Cereals as “Simple,”
 2                       “Whole Foods” that Are “Less Processed”
 3           233. To capitalize on increasing consumer preference for fresh, unprocessed, “whole”
 4   foods, Post affirmatively misrepresents that several of its cereals have this characteristic.
 5           234. Specifically, Post represents that its Great Grains Cranberry Almond Crunch,
 6   Banana Nut Crunch, Raisins, Dates & Pecans, Crunchy Pecans, and Blueberry Pomegranate
 7   cereals are “Less processed nutrition you can see,” explaining, “Why less processed? Quite
 8   simply, because it’s good for you!”
 9           235. Post similarly represents its Great Grains Protein Blend: Honey, Oats & Seeds
10   cereal is “less processed whole grain nutrition,” while its Great Grains Protein Blend:
11   Cinnamon Hazelnut is both “less processed whole grain nutrition,” and “less processed whole
12   grain cereal,” with Post stating, “Why less processed? Quite simply because it’s good for
13   you!”
14           236. Most of these Great Grains cereals’ packaging also states, “It’s whole foods
15   from the field to your bowl.”
16           237. These statements are false or at least highly misleading. First, Post Great Grains
17   cereals containing blueberries are sweetened with invert sugar and glycerin, two highly-
18   processed forms of added sugar, while all Great Grains cereals are sweetened with sugar and
19   brown sugar, and sometimes glycerin or juice concentrates, which are also highly-processed
20   sweeteners.
21           238. Second, because these statements suggest Great Grains cereals are healthy food
22   options, the statements are false, or at least highly misleading, due to the cereals’ high added
23   sugar content.
24                 e.     Post Deceptively Omits, Intentionally Distracts From, and Otherwise
25                        Downplays the Cereals’ High Added Sugar Content
26           239. In marketing its cereals with health and wellness claims, Post regularly and
27   intentionally omits material information regarding the amount and dangers of the added
28   sugars in its products. Post is under a duty to disclose this information to consumers because
                                                     88
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                         THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 95 of 124




 1   (a) Post is revealing some information about its products—enough to suggest they are
 2   healthy—without revealing additional material information, (b) Post’s deceptive omissions
 3   concern human health, and specifically the detrimental health consequences of consuming its
 4   products, (c) Post was, and is, in a superior position to know of the dangers presented by the
 5   sugars in its cereals, as it is a global food company whose business depends upon food science
 6   and policy, and (d) Post actively concealed material facts not known to plaintiff and the class.
 7         4.      Post Immorally Markets Some High-Sugar Cereals to Children, Who Are
 8                 the Most Vulnerable to the Dangers of Excess Added Sugar Consumption
 9         240. Post markets some of its cereals either directly to children, or to parents, as for
10   their children. In some cases, these cereals are among the highest in sugar that Post offers.
11         241. For example, Post markets Honey-Comb cereal by stating that “Many kids are
12   not getting enough Vitamin D,” and representing that the cereal’s Vitamin D content is
13   “Important for a grown child’s health needs,” and “Promotes healthy bones and teeth by
14   helping the body absorb calcium.”
15         242. Similarly, Post markets Waffle Crisp using a cartoon waffle mascot, and by
16   representing that it contains “Iron & Zinc for Growth.”
17         243. At 10g per serving, the added sugar in Honey-Comb cereal accounts for more
18   than 31% of the product by weight, more than 30% of its calories, and up to 83% of children’s
19   AHA-recommended maximum daily added sugar intake.
20         244. At 12g per serving, the added sugar in Waffle Crisp accounts for 40% of the
21   product’s eight and calories, and up to 100% of children’s AHA-recommended maximum
22   daily added sugar intake.
23         245. These statements were malicious, immoral, and oppressive because there are
24   currently obesity and type 2 diabetes epidemics among American children, who are thus
25   among the most vulnerable to misleading health and wellness marketing that results in
26   substantially increased added sugar consumption.
27         246. Marketing high-sugar cereals to children, or for children’s consumption, is itself
28   an unfair and immoral business practice, but it is especially harmful when the marketing
                                                89
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                      THIRD AMENDED CLASS ACTION COMPLAINT
                 Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 96 of 124




 1   suggests the high-sugar cereals are healthy options for children.
 2          247. Thus, marketing Honey-Comb cereal as a healthy option for children to promote
 3   bone and teeth health—even if true, which is dubious—while obscuring the detrimental effect
 4   of the cereal’s consumption in promoting obesity, metabolic disease, cardiovascular disease,
 5   and other morbidity, is immoral, malicious, and oppressive.
 6          248. Likewise, marketing other high-sugar children’s cereals, like Waffle Crisp, with
 7   false and misleading health and wellness claims, is immoral, malicious, and oppressive.
 8          5.      Post Egregiously Markets Some High-Sugar Cereals to Children Even
 9                  Though They Contain Artificial Trans Fat
10          249. In one case, Post even markets a high-sugar cereal to children despite that it also
11   contains artificial trans fat, a substance so deadly that the FDA has banned it with a phase-
12   out deadline of 2018. These claims are false and misleading because, in addition to the health
13   dangers of consuming the products’ high sugar content, artificial trans fat is the single worst
14   nutrient (the only nutrient worse than sugar) in terms of its effect on bodily health, and
15   particularly heart health.
16          250. Specifically, Post markets its Waffle Crisp cereal with a cartoon waffle mascot,
17   representing that it contains “Iron & Zinc for Growth.” But Waffle Crisp also contains 12g of
18   sugar, accounting for 40% of the cereal by weight, and 40% of its calories, and contributing
19   between 80% and 100% of children’s AHA-recommended daily maximum added sugar
20   intake. In addition, Waffle Crisp is made with partially hydrogenated vegetable oil containing
21   toxic artificial trans fat.
22          251. As noted above, there are obesity and type 2 diabetes epidemics among
23   American children currently, rendering them most vulnerable to false advertising that has the
24   effect of promoting sugar and artificial trans fat consumption.
25          252. Marketing such an unhealthy food to children or for their consumption, and
26   especially through the use of claims that suggest the cereal is a healthy choice, is immoral,
27   malicious, oppressive, and egregious.
28
                                                90
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                      THIRD AMENDED CLASS ACTION COMPLAINT
                   Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 97 of 124




 1            6.      Post Knows or Reasonably Should Know of the Strong Scientific Evidence
 2                    Demonstrating Its High-Sugar Cereals are Unhealthy to Consume But Fails
 3                    to Warn Consumers of the Known Dangers of Consuming Its High-Sugar
 4                    Cereals
 5            253. As a longtime and major national food manufacturer, Post is well-positioned to
 6   know the most current food science. Moreover, the issue of added sugar has gained increasing
 7   prominence over the past decade.
 8            254. During the class period, Post maintained on its website a page titled “Post
 9   Nutrition Pledge,” in which it demonstrated it is aware of concerns regarding sugar, for
10   example stating that it had “been steadily decreasing the sugar in all our varieties of sweetened
11   cereals for years now.”92 Even if literally true, however, any such reduction has been
12   minuscule.
13            255. For example, scientific evidence of the dangers of sugar was available to Post as
14   a result of its membership in the Whole Grains Council. For example, the Whole Grains
15   Counsel website notes Harvard research finding that replacing sugar with whole grains lowers
16   heart disease risk. 93
17            256. Despite knowing of the dangers of the added sugar in its cereals, Post failed to
18   adequately warn consumers, but instead induced them to consume the Post cereals through
19   affirmative health and wellness misrepresentations that also distracted consumers from the
20   dangers presented by the Post cereals.
21            7.      Post Violates FDA and State Food Labeling Regulations
22            257. Several of Post’s cereals contain statements that violate FDA food labeling
23   regulations, which have been adopted as California’s labeling regulations pursuant to the
24   California Sherman Food, Drug, and Cosmetic Law, Cal. Health & Safety Code §§ 109875
25
26   92
          See http://postfoods.com/about-us/post-nutrition-pledge
27   93
         See http://wholegrainscouncil.org/replacing-butter-sugar-or-refined-grains-with-whole-
28   grains-cuts-heart-disease-risk
                                                 91
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                         THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 98 of 124




 1   et seq. (the “Sherman Law”). See id. § 110665 (“Any food is misbranded if its labeling does
 2   not conform with the requirements for nutrition labeling as set forth in Section 403(q) (21
 3   U.S.C. Sec. 343(q)) of the federal act and the regulations adopted pursuant thereto.”).
 4                a.     In Violation of State and Federal Regulations, Post’s Health and
 5                       Wellness Statements are False, Misleading, and Incomplete
 6         258. Post’s health and wellness statements challenged herein were false and
 7   misleading for the reasons described herein, in violation of 21 U.S.C. § 343(a), which deems
 8   misbranded any food whose “label is false or misleading in any particular.” Post accordingly
 9   also violated California’s parallel provision of the Sherman Law. See Cal. Health & Safety
10   Code § 110660.
11         259. Post’s health and wellness statements challenged herein also “fail[ed] to reveal
12   facts that are material in light of other representations made or suggested by the statement[s],
13   word[s], design[s], device[s], or any combination thereof,” in violation of 21 C.F.R. §
14   1.21(a)(1). Such facts include the detrimental health consequences of consuming added
15   sugars in amounts present in the challenged products.
16         260. Post similarly failed to reveal facts that were “[m]aterial with respect to the
17   consequences which may result from use of the article under” both “[t]he conditions
18   prescribed in such labeling,” and “such conditions of use as are customary or usual,” in
19   violation of § 1.21(a)(2). Namely, Post failed to disclose the increased risk of serious chronic
20   disease likely to result from the usual consumption of its cereals in the customary manner.
21   B.    Post Used its Website, as Referenced on Some Labels, and Other Online Fora, to
22         Spread Misinformation about the Dangers of Consuming the Added Sugar in its
23         Cereals
24         261. During the class period, the side panel of Post’s cereals invited consumers to
25   “visit [Post] at: postfoods.com” (the “Post Website”).
26         262. During the class period, Post used the Post Website to further its deceptive
27   marketing of high-sugar cereals as healthy.
28         263. For example, the Post Website stated that one of Post’s “VALUE[S]” IS
                                               92
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 99 of 124




 1   “Nourishing Goodness,” which according to Post meant, “[w]e craft our products with careful
 2   attention to goodness. Start your day with us and nourish your body with whole, grains,
 3   protein, vitamins and minerals.” This statement appeared adjacent to a photograph of a
 4   woman eating a bowl of Post Great Grains Crunchy Pecans.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17         264. Other “VALUE[S]” Post represented it has included:
18               a.     VALUE # 2 - “Goodness on Purpose” with Post stating, “We take great
19         care to use wholesome ingredients to help you take great care of your whole family.”
20               b.     VALUE # 4 – “No HFCS, Ever”
21               c.     VALUE # 6 – “Something for Everyone,” with Post stating, “there’s a
22         Post cereal for every taste and nutritional need to keep everyone in your family happy
23         and healthy.”
24               d.     VALUE #7 – “The Best Nature has to Offer,” with Post stating, “We are
25         committed to understanding and utilizing the highest quality of ingredients in order to
26         nourish you and your family.”
27         265. The Post Webpage included a purported “Nutrition Pledge,” wherein Post stated,
28   “We Pledge to Help you Start Each Day Right,” because “Post Foods was established on the
                                               93
           Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                      THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 100 of 124




 1   principle that good nutrition can change the way we feel, look, and perform.”
 2         266. Post further claimed that:
 3         Helping you be healthy each day is rewarding for us and it’s in our roots. Post
           Foods was literally created to enhance health. . . . Over the years, we’ve learned
 4
           even more about the health benefits of a diet rich in grains. Eating grains –
 5         particularly whole grains – can help you meet your daily nutrient needs and
           provides broad-reaching health benefits. Whole grains are an important source
 6
           of many nutrients, including dietary fiber, several B vitamins, minerals, and
 7         natural antioxidants. Peer-reviewed scientific studies show major health
           problems, from heart disease and obesity to diabetes and cancer, occur less
 8
           frequently with a diet rich in whole grains. So, today, we know the benefits of
 9         what C.W. Post created reach far beyond digestive health.
10         267.   Post further claimed it “believe[s] whole grains are an essential component of a
11   healthy lifestyle,” but also “believe[s] that sugar in moderation brings fun to breakfast.”
12         268. These statements, both alone, and in combination with Post’s other advertising,
13   mislead consumers into believing that Post’s cereals are healthy and the supposed “moderate”
14   amount of sugar in them is not concerning.
15         269. The Post Website also included a link to a page titled “Our Brands,” which
16   included pictures of “Post’s Family of cereals,” and allowed a browser to click on each cereal
17   for more information about it.
18         270. During the class period, Post used each cereal’s dedicated webpage to further its
19   false and misleading health and wellness messaging, as follows:
20                a.    Post Great Grains: Prominently featured on the Post Great Grains
21         webpage was a large banner depicting a bowl of the cereal, next to the claim, “Nutrition
22         You Can See,” underneath which Post claimed, “You can’t argue with nutrition you
23         can see. Great Grains starts whole and stays whole, so you know you’re eating better
24         nutrition,” with a clickable button that invited consumers to “See the Difference.”
25         Clicking “See the Difference” sent the browser to a page which furthered Post’s health
26         and wellness messaging by touting Post Great Grains as “Less-Processed Nutrition,”
27         “Quite simply because it’s good for you!,” and containing “nutritious fruit, nuts and/or
28         seeds” “balance[d] . . . with . .. grains,” for a “less processed whole grain cereal that’s
                                                      94
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                       THIRD AMENDED CLASS ACTION COMPLAINT
               Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 101 of 124




 1         high in natural fiber.” At the bottom of this page was a variety of Post Great Grains
 2         nutrition information. These “Nutrition” pages for each variety included further claims;
 3         for example, on the “Nutrition” page for Post Great Grains Cranberry Almond Crunch,
 4         Post asked “Did You Know? Great Grains Cranberry Almond Crunch has:             ●   35g of
 5         whole grain per serving** ●24% of your Daily Value for fiber (6g of fiber per serving)
 6         ●   0g saturated fat, 0g trans fat and 0mg cholesterol per serving   ●   14 vitamins and
 7         minerals ● Excellent source of antioxidant vitamins C and E . . . ● 9g Protein with milk”
 8
 9
10
11
12
13
14
15
16
17
18
19
20                 b.    Post Honey Bunches of Oats: The Post Honey Bunches of Oats webpage
21         similarly continued Post’s deceptive health and wellness messaging. Prominently
22         displayed on the page was a large banner stating that “Honey Bunches of Oats Whole
23         Grain Varieties” contain “2/3 of your day’s whole grain.”
24   ///
25   ///
26   ///
27   ///
28   ///
                                              95
           Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                    THIRD AMENDED CLASS ACTION COMPLAINT
     Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 102 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
                   (i.)    Clicking on the “Our Story” link brought a browser to a video that
13
          touted Post Honey Bunches of Oats as “WHOLESOME,” overlaid on a field of
14
          grain.
15
16
17
18
19
20
21
22
23
24
25                 (ii.)   The “Nutrition” links for each variety continued this messaging
26        with claims such as “ Heart Healthy (0g trans fat, 0g saturated fat, 0mg
27        cholesterol per serving) ● 2/3 of your day’s whole grain (32g per serving); whole
28       grains are an important part of a balanced diet, but on average, Americans eat
                                          96
     Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                THIRD AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 103 of 124




 1         less than 1 serving of whole grains per day.    ●   Good source of fiber (5g per
 2         serving); fiber fills you up, helps keep you satisfied and is important to help
 3         maintain digestive health. ● 12 essential vitamins and minerals; including iron
 4         and folic acid which are important for moms-to-be and growing children.”
 5
 6
 7
 8
 9
10
11
12
13
14
15         c.     Post Honeycomb: The “Nutrition” link on the Post Honeycomb webpage
16   asked, “Did You Know? Honeycomb cereal has: 8g of whole grain per serving            ●

17   Excellent source of vitamin D ● Low in fat and cholesterol-free ● 10 essential vitamins
18   and minerals.”
19         d.     Post Raisin Bran: Prominently displayed on the Post Raisin Bran
20   webpage was a banner with the large claim, “No High-Fructose Corn Syrup”
21   underneath which was the further claim, that “As part of Post’s commitment to
22   goodness, we don’t use high-fructose corn syrup in Post Raisin Bran – or any of our
23   products.” Below that Post asked “Have you ever wondered: How is Raisin Bran
24   Naturally Delicious?,” answering, “Post Raisin Bran has hundreds of 100% Sun-
25   Maid® California Raisins in every box, and is made with whole grain wheat and wheat
26   bran for delicious nutrition. It provides 23g of whole grain (per serving), provides 13
27   essential vitamins and minerals, and 32% of your Daily Value for fiber (8g per
28   serving).”
                                        97
     Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
              THIRD AMENDED CLASS ACTION COMPLAINT
      Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 104 of 124




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13            e.   Post Waffle Crisp: Post furthered its health and wellness messaging about
14   Post Waffle Crisp online, as well. For example, the webpage for Post Waffle Crisp
15   stated that “Waffle Crisp also provides 10 essential vitamins and minerals in every
16   serving.” The “Nutrition” link led to a claim that “Each serving provides essential
17   nutrients that make eating waffle crisp just a little bit sweeter,” and asked “Did You
18   Know? Waffle Crisp has: Low in saturated fat and cholesterol-free       ●   10 essential
19   vitamins and minerals ● Excellent source of six B vitamins ● Good source of iron and
20   zinc.”
21
22
23
24
25
26
27
28
                                        98
     Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
              THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 105 of 124




 1   C.    Post Made Misleading Public Statements Concerning High-Sugar Cereals
 2         271. Post has also periodically issued press releases furthering its misleading health
 3   and wellness messaging of its cereals.
 4         272. For example, Post issued a press release on January 17, 2013 titled “New Post
 5   Great Grains Protein Blend Cereal Aims to Boost Americans’ Metabolisms in 2013,”
 6   claiming that the “Combination Of Protein, Whole Grain And Fiber Helps Increase
 7   Metabolic Rate.” Post further claims that “Americans’ top resolution for 2013 is to lose
 8   weight. Post Foods, LLC, is doing their part to help these goals come to fruition with the
 9   introduction of the new Great Grains Protein Blend cereal, which helps support a healthy
10   metabolism.” The press release continues to mislead consumers into thinking this high-sugar
11   cereal is “nutritious” and “wholesome” and “heart healthy.”
12         273. On February 5, 2014, Post issued another press release in which it claimed that,
13   “All Great Grains cereals are made with less processed grains for more wholesome nutrition
14   in every bowl. Every recipe has at least 30g of whole grains per serving and is a heart healthy
15   way to start the day.”
16   D.    The Foregoing Behaviors are Part of Post’s Longstanding Policy, Practice, and
17         Strategy of Marketing its High-Sugar Cereals as Healthy in Order to Increase
18         Sales and Profit
19         274. The practices complained of herein, while specific to certain cereal lines, cereal
20   flavors or varieties, and certain packaging claims, are exemplary of, and consistent with,
21   Post’s longtime practice of intentionally and strategically marketing high-sugar cereals with
22   health and wellness claims that both deceptively suggest the products are healthy, and
23   deceptively omit the dangers of consuming the products.
24         275. These practices have been consistent notwithstanding Post’s occasional
25   discontinuation or introduction of new products or lines of cereal, reformulation of products,
26   or labeling or packaging changes.
27         276. This strategy is based on sophisticated consumer marketing research, and has
28   been undertaken by Post with the purpose of increasing the prices, sales, and market share of
                                                  99
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                       THIRD AMENDED CLASS ACTION COMPLAINT
                Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 106 of 124




 1   its cereals.
 2          277. Unless enjoined from using in the marketing of high-sugar cereals the health and
 3   wellness marketing statements, representations, strategies, and tactics complained of herein,
 4   Post will continue to employ this strategy, as the consumer preference for healthier-seeming
 5   foods is strong.
 6          278. In fact, Nielsen’s 2015 Global Health & Wellness Survey found “88% of those
 7   polled are willing to pay more for healthier foods.” 94
 8   E.     Post’s Policy and Practice of Marketing High-Sugar Cereals as Healthy is
 9          Especially Harmful Because Consumers Generally Eat More than One Serving of
10          Cereal at a Time, Which Post Knows or Reasonably Should Know
11          279. The serving size for Post’s cereals is generally either 1 cup or, less frequently,
12   3/4 cup. Depending on the type of cereal, this generally means either around 30g or 50g per
13   serving.
14          280. In 2014, the FDA analyzed food consumption data between 2003 and 2008, from
15   the National Health and Nutrition Examination Survey (NHANES, discussed previously
16   above), finding that at least 10% of Americans eat at one sitting, 2 to 2.6 times the amount of
17   cereal as the labeled serving size. Federal regulations thus provide that the reference amount
18   customarily consumed (RACC) for cereal is 110 grams. 21 C.F.R. § 101.12(b).
19          281. A study conducted by cereal giant General Mills found that children and
20   adolescents 6 to 18 years old typically eat about twice as much cereal in a single meal
21   compared to the suggested serving size.
22          282. Another study, by Yale University’s Rudd Center for Food Policy and Obesity,
23   found that children 5 to 12 years old ate an average of 35 grams of low-sugar cereals, but an
24
25
26
27
     94
        Nancy Gagliardi, Forbes, Consumers Want Healthy Foods--And Will Pay More For Them,
     (Feb. 18, 2015) (citing Neilson, We are what we eat, Healthy eating trends around the world,
28   at 11 (Jan. 2015)).
                                                  100
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                         THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 107 of 124




 1   average of 61 grams of high-sugar cereals. 95
 2         283. As a result of consumers’ actual eating habits, Post’s high-sugar cereals in reality
 3   contribute significantly more sugar to their consumers’ diets than even the high amount in a
 4   single serving suggests.
 5         284. For example, doubling a serving of most Post cereals would cause men, women,
 6   and children all to exceed their AHA-recommended maximum daily sugar intake in just the
 7   single breakfast serving—in some cases providing more than three times the daily maximum.
 8         285. For this reason, the Post high-sugar cereals are especially dangerous to the health
 9   of those who regularly consume them.
10                     PLAINTIFFS’ PURCHASES, RELIANCE, AND INJURY
11   A.    Plaintiff Debbie Krommenhock
12         286. Over the past approximately two years, plaintiff Debbie Krommenhock
13   purchased the following Post cereals.
14                a.      Post Honey Bunches of Oats Cereal – With Almonds
15                b.      Post Raisin Bran
16         287. Ms. Krommenhock purchased the foregoing Post cereals at either the Lucky’s
17   located at 21001 San Ramon Valley Boulevard, in San Ramon, California 94583, or the Wal-
18   Mart located at 9100 Alcosta Boulevard, in San Ramon, California 94583.
19         288. As best she can recall, Ms. Krommenhock purchased Post Honey Bunches of
20   Oats – With Almonds multiple times, beginning approximately two years ago, with her most
21   recent purchase in approximately July 2016, purchasing the product approximately a few
22   times per year.
23         289. As best she can recall, Ms. Krommenhock purchased Post Raisin Bran on a few
24   occasions, with the last time in or about summer 2015.
25         290. For each Post cereal purchased, Ms. Krommenhock read and decided to
26
27   95
       Jennifer L. Harris, et al., “Effects of Serving High-Sugar Cereals on Children’s Breakfast-
28   Eating Behavior,” Pediatrics, Vol. 127, Issue 1 (Jan. 2011).
                                                    101
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                        THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 108 of 124




 1   purchase the product in substantial part based upon Post’s health and wellness labeling
 2   statements discussed herein and set forth above with respect to each cereal variety, which
 3   statements—individually, and especially in the context of the packaging as a whole—made
 4   the products seem like healthy food choices to Ms. Krommenhock.
 5                                      *         *            *
 6         291. When purchasing the Post cereals, Ms. Krommenhock was seeking products that
 7   were healthy to consume, that is, of which consumption would not increase her risk of CHD,
 8   stroke, and other morbidity.
 9         292. The health and wellness representations on the Post cereals’ labeling, however,
10   was misleading, and had the capacity, tendency, and likelihood to confuse or confound Ms.
11   Krommenhock and other consumers acting reasonably (including the putative Class) because,
12   as described in detail herein, the products are not healthy but instead their consumption
13   increases the risk of CHD, stroke, and other morbidity.
14         293. Ms. Krommenhock is not a nutritionist or food scientist, but rather a lay
15   consumer who did not have the specialized knowledge that Post had regarding the nutrients
16   present in the Post cereals. At the time of purchase, plaintiff was unaware of the extent to
17   which consuming high amounts of added sugar in any form adversely affects blood
18   cholesterol levels and increases risk of CHD, stroke, and other morbidity, or what amount of
19   sugar might have such an effect.
20         294. Ms. Krommenhock acted reasonably in relying on Post’s health and wellness
21   marketing, which Post intentionally placed on the products’ labels with the intent to induce
22   average consumers into purchasing the products.
23         295. Ms. Krommenhock would not have purchased Post cereals if she knew that their
24   labeling claims were false and misleading in that the products were not as healthy as
25   represented.
26         296. The Post cereals cost more than similar products without misleading labeling,
27   and would have cost less absent the misleading health and wellness claims. If Post were
28   enjoined from making the misleading claims, the market demand and price for its cereals
                                               102
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                      THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 109 of 124




 1   would drop, as it has been artificially and fraudulently inflated due to Post’s use of deceptive
 2   health and wellness labeling.
 3         297. Ms. Krommenhock paid more for the Post cereals, and would only have been
 4   willing to pay less, or unwilling to purchase them at all, absent the misleading labeling
 5   statements complained of herein.
 6         298. For these reasons, the Post cereals were worth less than what Ms. Krommenhock
 7   paid for them, and may have been worth nothing at all.
 8         299. Instead of receiving products that had actual healthful qualities, the products Ms.
 9   Krommenhock received were not healthy, but rather their consumption causes increased risk
10   of CHD, stroke, and other morbidity.
11         300. Ms. Krommenhock lost money as a result of Post’s deceptive claims and
12   practices in that she did not receive what she paid for when purchasing the Post cereals.
13         301. Ms. Krommenhock detrimentally altered her position and suffered damages in
14   an amount equal to the amount she paid for the products.
15         302. As a result of Post’s practices, Ms. Krommenhock has suffered bodily injury in
16   the form of increased risk of CHD, stroke, and other morbidity.
17   B.    Plaintiff Stephen Hadley
18         303. Plaintiff Stephen Hadley has been a frequent cereal eater for many years. Mr.
19   Hadley is relatively health-conscious. During the past several years and prior, in seeking out
20   cereals to eat, Mr. Hadley has generally tried to choose healthy options, and has been willing
21   to pay more for cereals he believes are healthy.
22         304. Over the past several years, Mr. Hadley has purchased Post cereals on multiple
23   occasions, including Post Great Grains cereals, Post Honey Bunches of Oats cereals, and
24   various Post single cereals.
25         305. Post Great Grains Cereals. Over the past several years, Mr. Hadley has
26   purchased the following varieties of Post Select/Great Grains cereals:
27                a.     Post Great Grains Cranberry Almond Crunch
28                b. Post Great Grains Banana Nut Crunch
                                               103
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 110 of 124




 1                c.    Post Great Grains Raisins, Dates & Pecans
 2                d.    Post Great Grains Crunchy Pecans
 3         306. Mr. Hadley believes he may also have purchased Post Great Grains Blueberry
 4   Pomegranate, and Post Great Grains Protein Blend: Cinnamon Hazelnut cereals.
 5         307. To the best of his recollection, Mr. Hadley has been purchasing Post Great
 6   Grains cereals since early 2012 (including in their earlier incarnation as Post Selects or Post
 7   Selects/Great Grains). Given plaintiff’s habits, he believes he purchased one variety or
 8   another with a frequency of approximately once every couple of months. Plaintiff believes he
 9   purchased Post Great Grains cereals from locations including: (a) the Nob Hill Foods located
10   at 900 Lighthouse Avenue, in Monterey, California 93940, (b) the Trader Joe’s located at 570
11   Munras Avenue, in Monterey, California (c) the Safeway located at 815 Canyon Del Rey
12   Boulevard, in Del Rey Oaks, California 93940, (d) the Grocery Outlet located at 1523
13   Freemont Boulevard, in Seaside, California 93955, (e) the Wal-Mart located at 150 Beach
14   Road, in Marina, California 93933, and (f) the Target located at 2040 California Avenue, in
15   Sand City, California 93955. Mr. Hadley believes he last purchased a Post Great Grains
16   cereal in approximately April or May 2016.
17         308. For each Post Great Grains cereal purchased, Mr. Hadley read and decided to
18   purchase the product in substantial part based upon Post’s health and wellness labeling
19   statements discussed herein and set forth above with respect to each variety, which
20   statements—individually, and especially in the context of the packaging as a whole—made
21   the products seem like healthy food choices to Mr. Hadley.
22         309. Post Honey Bunches of Oats Cereals. Over the past several years, Mr. Hadley
23   has purchased the following varieties of Post Honey Bunches of Oats cereals:
24                a.    Post Honey Bunches of Oats Cereal – Honey Roasted
25                b.    Post Honey Bunches of Oats Cereal – With Almonds
26                c.    Post Honey Bunches of Oats Cereal – Raisin Medley
27                d.    Post Honey Bunches of Oats Cereal – With Pecan Bunches
28                e. Post Honey Bunches of Oats Cereal – With Vanilla Bunches
                                               104
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 111 of 124




 1                f.    Post Honey Bunches of Oats Cereal – With Real Strawberries
 2                g.    Post Honey Bunches of Oats Cereal – Greek Honey Crunch
 3         310. Mr. Hadley believes he may also have purchased the Apples & Cinnamon
 4   Bunches variety of Honey Bunches of Oats cereal.
 5         311. To the best of his recollection, Mr. Hadley has been purchasing Post Honey
 6   Bunches of Oats cereals since early 2012. Given plaintiff’s habits, he believes he purchased
 7   one variety or another with a frequency of approximately once every two weeks. Plaintiff
 8   believes he purchased Post Honey Bunches of Oats cereals from locations including: (a) the
 9   Safeway located at 815 Canyon Del Rey Boulevard, in Del Rey Oaks, California 93940, (b)
10   the Wal-Mart located at 150 Beach Road, in Marina, California 93933, and (c) the Target
11   located at 2040 California Avenue, in Sand City, California 93955. Plaintiff believes he last
12   purchased a Post Honey Bunches of Oats cereal in July 2016.
13         312. For each Post Honey Bunches of Oats cereal purchased, Mr. Hadley read and
14   decided to purchase the product in substantial part based upon Post’s health and wellness
15   labeling statements discussed herein and set forth above with respect to each variety, which
16   statements—individually, and especially in the context of the packaging as a whole—made
17   the products seem like healthy food choices to Mr. Hadley.
18         313. Post Singles Cereals. Over the past several years, Mr. Hadley has purchased the
19   following “single” varieties of Post cereals:
20                a.    Raisin Bran
21                b.    Honey-Comb
22                c.    Waffle Crisp
23         314. To the best of his recollection, Mr. Hadley purchased Post Raisin Bran in or
24   around the summer of 2014, from the Nob Hill Foods located at 900 Lighthouse Avenue, in
25   Monterey, California 93940.
26         315. For each of the foregoing Post cereals purchased, Mr. Hadley read and decided
27   to purchase the product in substantial part based upon Post’s health and wellness labeling
28   statements discussed herein and set forth above with respect to each variety, which
                                               105
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                       THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 112 of 124




 1   statements—individually, and especially in the context of the packaging as a whole—made
 2   the products seem like healthy food choices to Mr. Hadley.
 3                                    *              *           *
 4         316. When purchasing the Post cereals, Mr. Hadley was seeking products that were
 5   healthy to consume, that is, whose consumption would not increase his risk of CHD, stroke,
 6   and other morbidity.
 7         317. The health and wellness representations on the Post cereals’ labeling, however,
 8   was misleading, and had the capacity, tendency, and likelihood to confuse or confound Mr.
 9   Hadley and other consumers acting reasonably (including the putative Class) because, as
10   described in detail herein, the products are not healthy but instead their consumption increases
11   the risk of CHD, stroke, and other morbidity.
12         318. Mr. Hadley is not a nutritionist or food scientist, but rather a lay consumer who
13   did not have the specialized knowledge that Post had regarding the nutrients present in the
14   Post cereals. At the time of purchase, plaintiff was unaware of the extent to which consuming
15   high amounts of added sugar in any form adversely affects blood cholesterol levels and
16   increases risk of CHD, stroke, and other morbidity, or what amount of sugar might have such
17   an effect.
18         319. Mr. Hadley acted reasonably in relying on Post’s health and wellness marketing,
19   which Post intentionally placed on the products’ labels with the intent to induce average
20   consumers into purchasing the products.
21         320. Mr. Hadley would not have purchased Post cereals if he knew that their labeling
22   claims were false and misleading in that the products were not as healthy as represented.
23         321. The Post cereals cost more than similar products without misleading labeling,
24   and would have cost less absent the misleading health and wellness claims. If Post were
25   enjoined from making the misleading claims, the market demand and price for its cereals
26   would drop, as it has been artificially and fraudulently inflated due to Post’s use of deceptive
27   health and wellness labeling.
28         322. Mr. Hadley paid more for the Post cereals, and would only have been willing to
                                               106
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 113 of 124




 1   pay less, or unwilling to purchase them at all, absent the misleading labeling statements
 2   complained of herein.
 3         323. For these reasons, the Post cereals were worth less than what Mr. Hadley paid
 4   for them, and may have been worth nothing at all.
 5         324. Instead of receiving products that had actual healthful qualities, the products Mr.
 6   Hadley received were not healthy, but rather their consumption causes increased risk of CHD,
 7   stroke, and other morbidity.
 8         325. Mr. Hadley lost money as a result of Post’s deceptive claims and practices in
 9   that he did not receive what he paid for when purchasing the Post cereals.
10         326. Mr. Hadley detrimentally altered his position and suffered damages in an amount
11   equal to the amount he paid for the products.
12         327. As a result of Post’s practices, Mr. Hadley has suffered bodily injury in the form
13   of increased risk of CHD, stroke, and other morbidity.
14                               CLASS ACTION ALLEGATIONS
15         328. Pursuant to Fed. R. Civ. P. 23, Plaintiffs represent the Class certified by the
16   Court on March 9, 2020. See Dkt. Nos. 228, 253 (decertifying certain subclasses).
17         329. The members in the proposed class and subclasses are so numerous that
18   individual joinder of all members is impracticable, and the disposition of the claims of all
19   class members in a single action will provide substantial benefits to the parties and Court.
20   Fed. R. Civ. P. 23(a)(1).
21         330. Questions of law and fact common to plaintiffs and the class (Fed. R. Civ. P.
22   23(a)(2) include, without limitation:
23                a.    Whether certain Post cereals contain sufficient added sugar to contribute
                        substantially to the excessive consumption of added sugar;
24
                  b.    Whether the excessive consumption of added sugar presents significant
25
                        health risks;
26
                  c.    Whether, if the former questions of fact are answered in the affirmative,
27                      this renders misleading to the reasonable consumer Post’s use of health
28                      and wellness claims on the packaging of high-sugar Post cereals;
                                               107
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
     Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 114 of 124




 1       d.    Whether the challenged Post health and wellness claims were material;
 2       e.    Whether Post made any statement it knew or should have known was false
               or misleading;
 3
 4       f.    Whether Post maintained a longstanding marketing policy, practice, and
               strategy of selling high-sugar cereals with health and wellness claims;
 5
         g.    Whether Post’s practices were immoral, unethical, unscrupulous, or
 6             substantially injurious to consumers;
 7       h.    Whether the utility of any of Post’s practices, if any, outweighed the
 8             gravity of the harm to its victims;

 9       i.    Whether Post’s conduct violated public policy, including as declared by
               specific constitutional, statutory or regulatory provisions;
10
         j.    Whether the consumer injury caused by Post’s conduct was substantial,
11             not outweighed by benefits to consumers or competition, and not one
12             consumers themselves could reasonably have avoided;
13       k.    Whether Post’s conduct or any of its acts or practices violated the
               California False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et
14             seq., the California Consumers Legal Remedies Act, Cal. Civ. Code §§
15             1750 et seq., the Federal Food, Drug, and Cosmetic Act, 28 U.S.C. §§ 301
               et seq., and its implementing regulations, 21 C.F.R. §§ 101 et seq., the
16             California Sherman Food, Drug, and Cosmetic Law, Cal. Health & Safety
17             Code §§ 109875, et seq., or any other regulation, statute, or law;
18       l.    Whether Post’s policies, acts, and practices with respect to the Post high-
               sugar cereals were designed to, and did result in the purchase and use of
19
               the products by the class members primarily for personal, family, or
20             household purposes;
21       m.    Whether Post represented that Post high-sugar cereals have
               characteristics, uses, or benefits which they do not have, within the
22
               meaning of Cal. Civ. Code § 1770(a)(5);
23
         n.    Whether Post represented Post high-sugar cereals are of a particular
24             standard, quality, or grade, when they were really of another, within the
25             meaning of Cal. Civ. Code § 1770(a)(7);

26       o.    Whether Post advertised Post high-sugar cereals with the intent not to sell
               them as advertised, within the meaning of Cal. Civ. Code § 1770(a)(9);
27
         p.    Whether Post represented that Post high-sugar cereals have been supplied
28
                                        108
     Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
              THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 115 of 124




 1                       in accordance with previous representations when they have not, within
                         the meaning of Cal. Civ. Code § 1770(a)(16);
 2
                    q.   Whether through the challenged labels and advertising, Post made
 3
                         affirmations of fact or promises, or descriptions of the goods;
 4
                    r.   Whether Post’s affirmations of fact or promises, or descriptions of the
 5                       goods became part of the basis of the bargain for the Class’s purchases;
 6                  s.   Whether Post failed to provide the goods in conformation with its
 7                       affirmations of fact, promises, and descriptions of the goods;

 8                  t.   The proper equitable and injunctive relief;

 9                  u.   The proper amount of restitution or disgorgement; and
10                  v.   The proper amount of reasonable litigation expenses and attorneys’ fees.
11         331. Plaintiffs’ claims are typical of class members’ claims in that they are based on
12   the same underlying facts, events, and circumstances relating to Post’s conduct. Fed. R. Civ.
13   P. 23(a)(3).
14         332. Plaintiffs will fairly and adequately represent and protect the interests of the
15   class, have no interests incompatible with the interests of the class, and have retained counsel
16   competent and experienced in class action, consumer protection, and false advertising
17   litigation, including within the food industry.
18         333. Class treatment is superior to other options for resolution of the controversy
19   because the relief sought for each class member is small such that, absent representative
20   litigation, it would be infeasible for class members to redress the wrongs done to them.
21         334. Questions of law and fact common to the class predominate over any questions
22   affecting only individual class members.
23         335. As a result of the foregoing, class treatment is appropriate under Fed. R. Civ. P.
24   23(a), (b)(2), and (b)(3), and may be appropriate for certification “with respect to particular
25   issues” under Rule 23(b)(4).
26   ///
27   ///
28   ///
                                               109
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 116 of 124




 1                                     CAUSES OF ACTION
 2                                  FIRST CAUSE OF ACTION
 3           VIOLATIONS OF THE CALIFORNIA FALSE ADVERTISING LAW,
 4                          CAL. BUS. & PROF. CODE §§ 17500 ET SEQ.
 5          336. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
 6   if fully set forth herein.
 7          337. The FAL prohibits any statement in connection with the sale of goods “which is
 8   untrue or misleading,” Cal. Bus. & Prof. Code § 17500.
 9          338. Post’s use of health and wellness advertising for Post Cereal products that
10   contain substantial amounts of added sugar is deceptive in light of the strong evidence that
11   excessive sugar consumption greatly increases risk of chronic disease.
12          339. Post knew, or reasonably should have known, that the challenged health and
13   wellness claims were untrue or misleading.
14          340. Because the Court has broad discretion to award restitution under the FAL and
15   could, when assessing restitution under the FAL, apply a standard different than that applied
16   to assessing damages under the CLRA or commercial code (for Plaintiffs’ breach of warranty
17   claims), and restitution is not limited to returning to Plaintiffs and class members monies in
18   which they have an interest, but more broadly serves to deter the offender and others from
19   future violations, the legal remedies available under the CLRA and commercial code are more
20   limited than the equitable remedies available under the FAL, and are therefore inadequate.
21   Moreover, Plaintiffs challenge more labeling statements as violating the FAL than they do as
22   breaching Post’s warranties, such that their legal remedies under the commercial code are
23   inadequate.
24                                 SECOND CAUSE OF ACTION
25    VIOLATIONS OF THE CALIFORNIA CONSUMERS LEGAL REMEDIES ACT,
26                                CAL. CIV. CODE §§ 1750 ET SEQ.
27          341. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
28   if fully set forth herein.
                                                110
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                      THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 117 of 124




 1         342. The CLRA prohibits deceptive practices in connection with the conduct of a
 2   business that provides goods, property, or services primarily for personal, family, or
 3   household purposes.
 4         343. Post’s policies, acts, and practices were designed to, and did, result in the
 5   purchase and use of the products primarily for personal, family, or household purposes, and
 6   violated and continue to violate the following sections of the CLRA:
 7                a.     § 1770(a)(5): representing that goods have characteristics, uses,
 8                       or benefits which they do not have;

 9                b.     § 1770(a)(7): representing that goods are of a particular standard,
                         quality, or grade if they are of another;
10
11                c.     § 1770(a)(9): advertising goods with intent not to sell them as
                         advertised; and
12
                  d.     § 1770(a)(16): representing the subject of a transaction has been
13                       supplied in accordance with a previous representation when it
14                       has not.
15         344. In compliance with Cal. Civ. Code § 1782, plaintiffs sent written notice to Post
16   of their claims, but Post has failed, after 30 days, to satisfy plaintiffs’ demand or to rectify
17   the behavior. Accordingly, plaintiffs, on behalf of themselves and the class, seek injunctive
18   relief, restitution, statutory damages, compensatory damages, punitive damages, and
19   reasonable attorneys’ fees and costs.
20         345. In compliance with Cal. Civ. Code § 1782(d), an affidavit of venue was filed
21   concurrently with the original Complaint.
22         346. Because these claims are subject to a three-year statute of limitations, while
23   Plaintiffs’ claims for restitution under the UCL are subject to a four-year statute of limitations,
24   and because Plaintiffs’ claims under the UCL’s “unfair” and “unlawful” prongs are subject
25   to different elements and standards, Plaintiffs’ legal remedies under the CLRA are inadequate
26   to fully compensate Plaintiffs’ for all of Post’s challenged behavior.
27
28
                                               111
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 118 of 124




 1                                 THIRD CAUSE OF ACTION
 2          VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW,
 3                          CAL. BUS. & PROF. CODE §§ 17200 ET SEQ.
 4          347. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
 5   if fully set forth herein.
 6          348. The UCL prohibits any “unlawful, unfair or fraudulent business act or practice,”
 7   Cal. Bus. & Prof. Code § 17200.
 8                                           Fraudulent
 9          349. Post’s use of the challenged health and wellness claims on products containing
10   high amounts of added sugar are likely to deceive reasonable consumers.
11                                              Unfair
12          350. Post’s conduct with respect to the labeling, advertising, and sale of Post high-
13   sugar cereals was and is unfair because Post’s conduct was and is immoral, unethical,
14   unscrupulous, or substantially injurious to consumers and the utility of its conduct, if any,
15   does not outweigh the gravity of the harm to its victims.
16          351. Post’s conduct with respect to the labeling, advertising, and sale of Post high-
17   sugar cereals was also unfair because it violated public policy as declared by specific
18   constitutional, statutory or regulatory provisions, including the False Advertising Law, the
19   Federal Food, Drug, and Cosmetic Act, and the California Sherman Food, Drug, and
20   Cosmetic Law.
21          352. Post’s conduct with respect to the labeling, advertising, and sale of Post high-
22   sugar cereals was also unfair because the consumer injury was substantial, not outweighed
23   by benefits to consumers or competition, and not one consumers themselves could reasonably
24   have avoided.
25          353. Because Plaintiffs’ claims under the “unfair” prong of the UCL sweep more
26   broadly than their claims under the FAL, CLRA, or UCL’s “fraudulent” prong, plaintiffs’
27   legal remedies are inadequate to fully compensate plaintiffs for all of Post’s challenged
28   behavior.
                                                112
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                      THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 119 of 124




 1                                                  Unlawful
 2          354. The acts alleged herein are “unlawful” under the UCL in that they violate at least
 3   the following laws:
 4                 a.     The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et seq.;
 5                 b.     The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.; and
 6                 c.     The Federal Food, Drug, and Cosmetic Act, 28 U.S.C. §§ 301 et seq., and
 7          its implementing regulations, 21 C.F.R. §§ 101 et seq.; and
 8                 d.     The California Sherman Food, Drug, and Cosmetic Law, Cal. Health &
 9          Safety Code §§ 109875, et seq.
10          355. Because Plaintiffs’ claims under the “unlawful” prong of the UCL sweep more
11   broadly than their claims under the FAL, CLRA, or UCL’s “fraudulent” prong, plaintiffs’
12   legal remedies are inadequate to fully compensate plaintiffs for all of Post’s challenged
13   behavior.
14                                     FOURTH CAUSE OF ACTION
15             BREACH OF EXPRESS WARRANTY, CAL. COM. CODE § 2313(1)
16          356. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
17   if set forth in full herein.
18          357. Through the labels of high-sugar Post products bearing health and wellness
19   claims, Post made affirmations of fact or promises, and made descriptions of goods, that
20   formed part of the basis of the bargain, in that plaintiffs and the class purchased the products
21   in reasonable reliance on those statements. Cal. Com. Code § 2313(1).
22          358. These affirmations and descriptions include, for example:
23                 a.     Great Grains Cranberry Almond Crunch
24                                  • “Less processed nutrition you can see”
25                                  • “it’s good for you!”
26                                  • “nutritious ingredients in every bite!”
27                                  • “less processed whole grain cereal”
28
                                                113
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                      THIRD AMENDED CLASS ACTION COMPLAINT
     Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 120 of 124




 1       b.    Great Grains Banana Nut Crunch
 2                   • “Less processed nutrition you can see”
 3                   • “it’s good for you!”
 4                   • “nutritious ingredients in every bite!”
 5                   • “less processed whole grain cereal”
 6       c.    Great Grains Raisins, Dates & Pecans
 7                   • “Less processed nutrition you can see”
 8                   • “it’s good for you!”
 9                   • “nutritious ingredients in every bite!”
10       d.    Great Grains Crunchy Pecans
11                   • “Less processed nutrition you can see”
12                   • “it’s good for you!”
13                   • “nutritious ingredients in every bite!”
14       e.    Great Grains Blueberry Pomegranate
15                   • “Less processed nutrition you can see”
16                   • “it’s good for you!”
17                   • “nutritious ingredients in every bite!”
18       f.    Great Grains Protein Blend: Honey, Oats & Seeds
19                   • “HELPS SUPPORT A HEALTHY METABOLISM”
20                   • “it’s good for you!”
21                   • “nutritious ingredients in every bite!”
22                   • “Support a Healthy Metabolism”
23                   • “less processed whole grain cereal”
24       g.    Great Grains Protein Blend: Cinnamon Hazelnut
25                   • “HELPS SUPPORT A HEALTHY METABOLISM”
26                   • “nutritious ingredients in every bite!”
27                   • “it’s good for you!”
28                   • “less processed whole grain cereal”
                                        114
     Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
              THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 121 of 124




 1                             • “Support a Healthy Metabolism”
 2                h.    Honey Bunches of Oats Cereal – Honey Roasted, With Almonds, Raisin
 3                      Medley, With Pecan Bunches, With Cinnamon Bunches, With Vanilla
 4                      Bunches, With Real Strawberries, Fruit Blends – Banana Blueberry, and
 5                      Fruit Blends – Peach Raspberry
 6                             • “wholesome”
 7                i.    Honey Bunches of Oats Cereal – Tropical Blends – Mango Coconut
 8                             • “wholesome”
 9                j.    Raisin Bran
10                      • “Healthy”
11                      • “Nutritious”
12                      • “Where nutritious and delicious live in harmony”
13                k.    Honey-Comb
14                      • “Nutritious”
15         359. Post breached its express warranties by selling products that do not meet the
16   above affirmations and product descriptions because they are not healthy, but in fact
17   detrimentally affect health, increasing risk of CHD, stroke, and other morbidity.
18         360. That breach actually and proximately caused injury in the form of the lost
19   purchase price that plaintiffs and Class members paid for the high-sugar Post products bearing
20   health and wellness claims.
21         361. Plaintiffs gave Post notice of the breach before filing or asserting the claims, but
22   Post failed to remedy the breach.
23         362. As a result, plaintiffs seek, on behalf of themselves and other class members,
24   actual damages arising as a result of Post’s breaches of express warranty.
25         363. Because Plaintiffs’ breach of express warranty claims concern only a subset of
26   the statements plaintiffs challenge under the UCL and FAL, their legal remedies under the
27   Commercial Code are inadequate to fully compensate Plaintiffs’ for all of Post’s challenged
28   behavior.
                                               115
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
              Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 122 of 124




 1                                   FIFTH CAUSE OF ACTION
 2               BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY,
 3                                     CAL. COM. CODE § 2314
 4          364. Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as
 5   if set forth in full herein.
 6          365. Post, through its acts and omissions set forth herein, in the sale, marketing and
 7   promotion of high-sugar Post products bearing health and wellness claims, made
 8   representations to plaintiffs and the Class that, among other things, the products are healthy.
 9   This specifically includes those statements set forth in paragraph 399(a)-(t) above. Plaintiffs
10   and the Class bought high-sugar products bearing health and wellness claims manufactured,
11   advertised, and sold by Post as described herein.
12          366. Post is a merchant with respect to the goods of this kind which were sold to
13   plaintiffs and the class, and there was, in the sale to plaintiffs and other consumers, an implied
14   warranty that those goods were merchantable.
15          367. However, Post breached that implied warranty in that Post high-sugar products
16   bearing health and wellness claims are not healthy, as set forth in detail herein.
17          368. As an actual and proximate result of Post’s conduct, plaintiffs and the class did
18   not receive goods as impliedly warranted by Post to be merchantable in that they did not
19   conform to promises and affirmations made on the container or label of the goods.
20          369. Plaintiffs gave Post notice of the breach before filing or asserting the claims, but
21   Post failed to remedy the breach.
22          370. As a result, plaintiffs seek, on behalf of themselves and other class members,
23   actual damages arising as a result of Post’s breaches of implied warranty.
24          371. Because Plaintiffs’ breach of implied warranty claims concern only a subset of
25   the statements plaintiffs challenge under the UCL and FAL, their legal remedies under the
26   Commercial Code are inadequate to fully compensate Plaintiffs’ for all of Post’s challenged
27   behavior.
28
                                                116
             Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                      THIRD AMENDED CLASS ACTION COMPLAINT
             Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 123 of 124




 1                                    PRAYER FOR RELIEF
 2         372. Wherefore, plaintiffs, on behalf of themselves, all others similarly situated, and
 3   the general public, pray for judgment against Post as to each and every cause of action, and
 4   the following remedies:
 5
                 a.     An Order enjoining Post from labeling, advertising, or packaging the Post
 6                      high-sugar cereals identified herein with the challenged health and
 7                      wellness statements identified herein;

 8               b.     An Order compelling Post to conduct a corrective advertising campaign
                        to inform the public that Post high-sugar cereals were deceptively
 9
                        marketed;
10
                 c.     An Order enjoining Post’s longstanding policy, practice, and strategy of
11                      marketing high-sugar cereals with misleading health and wellness claims;
12
                 d.     An Order requiring Post to pay restitution to restore funds that may have
13                      been acquired by means of any act or practice declared by this Court to be
                        an unlawful, unfair, or fraudulent business act or practice, untrue or
14
                        misleading advertising, or a violation of the UCL, FAL, or CLRA;
15
                 e.     An Order requiring Post to pay all statutory, compensatory, and punitive
16                      damages permitted under the causes of action alleged herein;
17
                 f.     An Order requiring Post to disgorge or return all monies, revenues, and
18                      profits obtained by means of any wrongful or unlawful act or practice;
19               g.     Pre- and post-judgment interest;
20
                 h.     Costs, expenses, and reasonable attorneys’ fees; and
21
                 i.     Any other and further relief the Court deems necessary, just, or proper.
22
23                                        JURY DEMAND
24         373. Plaintiffs hereby demand a trial by jury on all issues so triable.
25
26
27
28
                                               117
            Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                     THIRD AMENDED CLASS ACTION COMPLAINT
            Case 3:16-cv-04958-WHO Document 273 Filed 10/12/20 Page 124 of 124




 1   Dated: October 12, 2020     /s/ Jack Fitzgerald
 2                               THE LAW OFFICE OF JACK FITZGERALD, PC
                                 JACK FITZGERALD
 3
                                 jack@jackfitzgeraldlaw.com
 4                               TREVOR M. FLYNN
                                 trevor@jackfitzgeraldlaw.com
 5
                                 MELANIE PERSINGER
 6                               melanie@jackfitzgeraldlaw.com
                                 Hillcrest Professional Building
 7
                                 3636 4th Ave., Ste. 202
 8                               San Diego, CA 92103
                                 Phone: (619) 692-3840
 9
                                 Fax: (619) 353-0404
10                               JACKSON & FOSTER, LLC
11                               SIDNEY W. JACKSON, III
                                 75 St. Michael Street
12                               Mobile, Alabama 36602
13                               Phone: (251) 433-6699
                                 Fax: (251) 433-6127
14
                                 Class Counsel
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              118
           Krommenhock et al. v. Post Foods LLC, Case No. 3:16-cv-04958-WHO (JSC)
                    THIRD AMENDED CLASS ACTION COMPLAINT
